Exhibit 10.1

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (this “Agreement”) effective as of the 3rd day of
September, 2006, by and among Forefront Burton, Inc., a corporation organized
and existing under the laws of the State of Florida (the “Buyer”), Burton Golf,
Inc., a corporation organized and existing under the laws of the State of
Florida (the “Seller”) and Donald Ochsenreiter and Terry Andre (Ochsenreiter,
Andre and Seller are collectively referred to herein as the “Seller Responsible
Parties”).

WITNESSETH:

WHEREAS, the Seller is engaged in the business of manufacturing, marketing,
distributing and selling high quality men’s and women’s golf bags and
accessories (the “Business”);

WHEREAS, the Buyer desires to acquire from the Seller and the Seller desires to
sell to the Buyer substantially all of the assets utilized in and associated
with the operation of the Business (as presently conducted and proposed to be
operated in the future) upon the terms and subject to the conditions set forth
in this Agreement (the “Sale”);

WHEREAS, the respective Board of Directors of the Seller and the Buyer have each
approved the Sale, the terms of this Agreement and the transactions contemplated
hereby.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties, intending legally to be bound, agree as follows:

AGREEMENT

[A list of defined terms is provided in Article 9 hereof]

Article 1. Purchase and Sale

1.1 General. On the terms and subject to the conditions set forth in this
Agreement, at the Closing, Buyer shall purchase from Seller, and Seller shall
sell, transfer, assign, convey and deliver to Buyer, all of Seller’s right,
title and interest in and to the Business, including, without limitation, in and
to all of the assets, properties, rights, goodwill, contracts and claims of the
Business, other than the Excluded Assets, wherever located, whether tangible or
intangible, real or personal, known or unknown, actual or contingent, as the
same shall exist as of the Closing (such rights, title and interest in and to
all such assets, properties, rights, contracts and claims, being collectively
referred to herein as, the “Purchased Assets”). The Purchased Assets shall
include, without limitation, the following assets:

(a) cash and cash equivalents, including petty cash accounts or cash on hand or
in bank accounts, certificates of deposit, commercial paper and other similar
securities related to the Business;



--------------------------------------------------------------------------------

(b) all accounts receivable and notes receivable and other claims for money or
other obligations due (or which hereafter will become due) to Seller arising out
of the Business together with any unpaid interest accrued thereon from the
respective obligors and any security or collateral therefor;

(c) all inventory (including work in process, raw materials and finished goods),
goods in transit, unbilled revenues and other properties and rights associated
with the performance of contracts and the operation of the Business;

(d) all Equipment and machinery owned by Seller related to the Business,
including but not limited to computers and software, office furniture and
fixtures, as well as the rights to all communication numbers and addresses
(telephone, fax, toll-free, e-mail, web site, domain name), telephone systems,
office equipment and other tangible personal property, whether or not such
assets are located at the Premises;

(e) all marketing materials, office supplies and letterhead used in connection
with the Business;

(f) all of Seller’s ownership rights and interest in the Intellectual Property
Rights, including, without limitation, all results of the Business’s research
and development activities and other Intellectual Property Rights developed or
acquired for the Business, or related to, or of use or potential use in
connection with any current or contemplated potential future products of the
Business or parts, components or subassemblies used or purchased by the
Business;

(g) all of Seller’s rights under any insurance contract or arrangement relating
to the Business;

(h) all right, title and interest in, to and under all Material Contracts
associated with the Business, subject in each case to the terms of such
contracts;

(i) all of Seller’s past and present books and records (including such books and
records as are contained in computerized storage media) of the Business,
including all inventory, purchasing, accounting, sales, export, import,
research, engineering, manufacturing, maintenance, repairs, marketing, banking,
documents and records constituting Intellectual Property Rights, shipping
records, personnel files and all files, customer and supplier lists, records,
literature and correspondence, inquiries, letters of intent, publications, forms
and sales leads, whether or not physically located on any of the Premises,
provided the Seller may retain copies of all books and records related to
Excluded Liabilities and Excluded Assets;

 

2



--------------------------------------------------------------------------------

(j) all Permits which are transferable and which are used in the Business, as
presently conducted;

(k) all rights of the Seller pursuant to any express or implied warranties,
representations or guaranties made by suppliers to the Business;

(l) all goodwill associated with the Business;

(m) all intangibles and contract rights associated with the Business including,
without limitation, rights under non-disclosure agreements with employees and
agents of Seller and under confidentiality agreements with prospective
purchasers of the Business or with other third parties to the extent relating to
the Business;

(n) all deposits, prepaid charges, insurance, sums and fees, offset credit
balances in any country, refunds, and causes of action;

(o) any other asset of Seller, other than Excluded Assets, in respect of which
there is an Assumed Liability;

(p) all rights of recovery, rights of set-off and rights of recoupment of Seller
in connection with the Business; and

(q) any other assets, tangible or intangible, of Seller which are used in the
Business and which are of a nature not customarily reflected in the books and
records of a business, such as assets which have been written off for accounting
purposes but which are still used by or of value to the Business.

1.2 Excluded Assets. Notwithstanding anything herein to the contrary, the
Purchased Assets shall not include any of the following assets related to the
Business (collectively, the “Excluded Assets”):

(a) The fee owned Real Property located at 654 Anchors Street, Fort Walton
Beach, Florida 32548 (the “Premises”);

(b) All fixtures relating to the operation of the building located on the
Premises (i.e., HVAC, plumbing, elevators, etc.) (but not including any
furniture located within such improvements);

(c) Key man life insurance policies that are for the benefit of Seller’s lender;
and

(d) Any personal items and furniture belonging to Ochsenreiter or Andre located
in their respective offices at the Premises.

 

3



--------------------------------------------------------------------------------

1.3 Certain Provisions Relating to the Purchased Assets.

(a) To the extent that a contract, Permit or other asset which would otherwise
be included within the definition of “Purchased Assets,” or any claim, right or
benefit arising thereunder or resulting therefrom (each an “Interest” and
collectively the “Interests”), is not capable of being sold, assigned,
transferred or conveyed without the approval, consent or waiver of the issuer
thereof or the other party thereto, or any third person (including a
Governmental Authority), and such approval, consent or waiver has not been
obtained prior to the Closing, or if such sale, assignment, transfer or
conveyance or attempted sale, assignment, transfer or conveyance would
constitute a breach thereof or a violation of any law, decree, order, regulation
or other governmental edict, this Agreement shall not constitute a sale,
assignment, transfer or conveyance thereof, or an attempted sale, assignment,
transfer or conveyance thereof.

(b) Seller Responsible Parties and Buyer shall use their best efforts and shall
cooperate to obtain all approvals, consents or waivers necessary to convey to
Buyer each Interest as of the Closing. The failure to obtain any approval,
consent or waiver necessary to convey any Interest to Buyer shall not affect the
obligations of the parties to close hereunder. Subsequent to the Closing, the
Seller Responsible Parties shall execute and deliver any other instruments and
take any actions, which may be reasonably required for the implementation of
this Agreement and the transactions contemplated hereby.

1.4 Assumption of Liabilities. On the terms and subject to the conditions set
forth in this Agreement, at the Closing, Buyer will assume and become
responsible for the following liabilities and obligations of the Seller (the
“Assumed Liabilities”):

(a) all of the Seller’s accounts payable (which have arisen in the ordinary
course of the Business), accrued expenses and the third party liabilities and
obligations set forth on Schedule 1.4(a); and

(b) the obligations under certain material contracts being transferred to Buyer
hereunder, a list of which is set forth on Schedule 1.4(b) (to the extent that
such liabilities and obligations remain unsatisfied or are required to be
performed on or after the Closing Date), including that certain loan payable to
Donald Ochsenreiter with an approximate outstanding balance of Sixty-Five
Thousand Dollars ($65,000) (which the parties agree shall be paid in full by
Buyer at Closing) true and correct copies of the documentation of which have
previously been furnished by the Seller to Buyer, and that certain equipment
loan payable to Vanguard Bank & Trust with an approximate outstanding balance of
Sixty Thousand Dollars ($60,000).

1.5 Excluded Liabilities. Except for the Assumed Liabilities, the Seller
Responsible Parties and the Buyer expressly understand and agree that Buyer
shall not assume, pay, perform or discharge or otherwise become liable for any
obligations, commitments or liabilities of any and every nature whatsoever of
the Seller, whether known or unknown, fixed or contingent, relating to the
ownership of the Purchased Assets, the operation of the Business or otherwise
(the “Excluded Liabilities”), including, without limitation, liabilities and
obligations relating to or arising in connection with the following:

(a) all liabilities associated with the Real Property including the Real
Property located at 654 Anchors Street, Fort Walton Beach, Florida 32548
including, without limitation, the note and mortgage thereon;

 

4



--------------------------------------------------------------------------------

(b) liabilities resulting from Environmental Claims relating to the operation of
the Business prior to the Closing;

(c) Seller’s bank debt and other funded debt (including Seller’s revolving
credit facility and working capital line of credit), including overdrafts
(provided that the Seller shall obtain, at or prior to Closing, any and all
releases of liens necessary to transfer the Purchased Assets to the Buyer
hereunder free and clear of any and all Encumbrances);

(d) any liability or obligation arising out of any claim of or for injury to
persons or property by reason of the improper performance or malfunctioning,
improper design or manufacture, or failure to adequately package, label or
provide warnings as to the hazards of, any product of the Business, where the
injury giving rise to such claim occurred on or prior to the Closing Date;

(e) any liability of the Seller to any plan, individual or governmental agency
arising out of any failure of the Seller to comply with the applicable
provisions of any Employee Benefit Plans, ERISA, the Code, or other applicable
Laws with respect to its employees, including any obligation or liability of the
Seller for any penalty, fine or similar amount due from the Seller on account of
any breach of fiduciary duty or failure to comply with applicable laws or
regulations;

(f) any liability associated with the hiring, employment or termination of any
employees of Seller at any time prior to Closing including obligations under any
severance, deferred compensation or employment agreements, guaranteed fixed
terms of employment or retirement benefits beyond those provided under
applicable law, collective bargaining agreements, or any Employee Benefit Plan
applicable to employees of the Business generally, which arises out of any acts
or omissions of Sellers prior to the Closing Date;

(g) any liability associated with the Excluded Assets; and

(h) all liabilities of Seller or any Affiliate of Seller for Taxes.

1.6 Purchase Price; Payment. On the terms and subject to the conditions set
forth in this Agreement, and subject to adjustment as provided herein, at the
Closing the Buyer shall acquire the Purchased Assets from the Seller for an
aggregate consideration of Four Million Two Hundred Thousand Dollars
($4,200,000), plus the liabilities assumed under Section 1.4(b), above (the
“Purchase Price”). The Purchase Price shall be payable as follows:

(a) On the Closing Date, the Buyer shall pay the loan payable to Donald
Ochsenreiter and the equipment loan payable to Vanguard Bank & Trust, both as
described in Section 1.4(b), above.

 

5



--------------------------------------------------------------------------------

(b) On the Closing Date, the Buyer shall deliver to the Seller the Closing Cash
Payment by wire transfer of immediately available funds to the account or
accounts designated by the Seller not later than three Business Days prior to
the Closing Date;

(c) On the Closing Date, the Buyer shall deliver to the Seller the executed
Promissory Note A in the principal amount of $750,000;

(d) On the Closing Date, the Buyer shall deliver to the Seller the executed
Promissory Note B in the principal amount of $1,000,000;

(e) On the Closing Date, the Buyer shall deliver to the Seller the executed
Promissory Note C in the principal amount of $475,000; and

(f) 250,000 shares of the common stock of ForeFront Holdings (the “Common
Shares”).

In the event that as of the third anniversary of the Closing Date, the Common
Shares can be sold on any national exchange, the OTC Bulletin Board or other
established market, but the per share market value of such Common Shares is less
than $4.00 (based on the 30 day moving average trading price of ForeFront
Holdings’ common stock as quoted on the OTC Bulletin Board or other established
market), then the then outstanding principal balance of Promissory Note B shall
be offset by the value of the Common Shares as of such date, and the Seller
shall have the option to be paid the then outstanding principal balance of
Promissory Note B in cash or in additional shares of common stock of ForeFront
Holdings (valued at the then current trading price); provided, however that if
the Seller elects to be paid such balance (or any portion thereof) in additional
shares of common stock, the maximum amount of additional shares of common stock
that may be issued hereunder shall not exceed 2 million shares; provided,
further that if the Seller elects to be paid such balance (or any portion
thereof) in additional shares of common stock the Buyer shall have the right, in
its sole discretion, to elect to pay such amount in cash instead of issuing
additional shares of common stock. In the event that on the third anniversary of
the Closing Date, the Common Shares can be sold on any national exchange, the
OTC Bulletin Board or other established market and the per share market value of
such Common Shares is equal to or greater than $4.00 (based on the 30-day moving
average trading price of ForeFront Holdings’ common stock as quoted on the OTC
Bulletin Board or other established market), then Promissory Note B shall be
deemed paid and satisfied in full on such third anniversary. Notwithstanding the
foregoing, the Buyer shall be permitted to prepay Promissory Note B on the
second anniversary and the 2 1/2 year anniversary of the Closing Date using the
same methodology described in the preceding sentence (referring to the then
current market price of the Common Shares).

1.7 Pro-rations. All obligations due in respect of periods prior to Closing
shall be paid in full or otherwise satisfied by the Seller and all obligations
due in respect of periods after Closing shall be paid in full or otherwise
satisfied by Buyer. Taxes, customer deposits, prepayments, employee accruals and
similar items identified on Schedule 1.7 hereto will be prorated at Closing.

 

6



--------------------------------------------------------------------------------

1.8 Closing Balance Sheet and Net Asset Value Statement. At the Closing, the
Buyer and the Seller shall jointly cause to be prepared and a balance sheet of
the Business as it existed immediately prior to the Closing (the “Closing Date
Balance Sheet”), prepared in accordance with GAAP. The Closing Date Balance
Sheet shall be accompanied by an additional schedule of information (the
“Closing Date Schedule of Net Assets”) which shall accurately present the Net
Assets purchased by the Buyer as at the Closing Date (the “Closing Date Net
Assets”). The Closing Date Balance Sheet and the Closing Date Schedule of Net
Assets are referred to collectively as the “Closing Date Financial Information.”

 

7



--------------------------------------------------------------------------------

1.9 Closing and Closing Date.

(a) The closing (the “Closing”) of the transactions herein contemplated shall
occur no later than ten Business Days following the satisfaction of the
conditions to Closing set forth herein (such time and date being referred to
herein as the “Closing Date”), at such place or places and in such manner as the
parties shall reasonably agree. The Closing shall be effective as of
September 3, 2006 (unless otherwise agreed in writing by the parties).

(b) At the Closing, the Seller Responsible Parties shall deliver, or caused to
be delivered, to the Buyer the following items:

(i) a duly executed bill of sale and such other executed assignments, bills of
sale or certificates of title, each dated the Closing Date and in form and
substance reasonably satisfactory to counsel to Buyer, as are reasonably
necessary to transfer to Buyer all of Seller’s right, title and interest in, to
and under the Purchased Assets;

(ii) duly executed assignments, sufficient to transfer all of Seller’s right,
title and interest in and to the Intellectual Property Rights to Buyer, in a
form suitable for recording in the various appropriate national or regional
patent, trademark, copyright offices or other governmental offices;

(iii) certificate of the secretary of the Seller, dated the Closing Date, (A) as
to the incumbency and signatures of the officers or representatives of the
Seller executing this Agreement and each of the agreements and any other
certificate or other document to be delivered pursuant hereto or thereto,
together with evidence of the incumbency of such Secretary, and (B) certifying
attached resolutions of the Board of Directors and shareholders of the Seller,
which authorize and approve the execution and delivery of this Agreement and
each of the agreements to which Seller is a party and the consummation of the
transactions contemplated hereby and thereby;

(iv) duly executed and acknowledged assignment and assumption, in form and
substance reasonably acceptable to the Buyer, transferring to Buyer all of
Seller’s right, title and interest in and to the Material Contracts;

(v) duly executed letters, in the form of Exhibit D attached hereto, whereby the
Seller notifies its customers and distributors of the consummation of the Sale
and instructs such customers and distributors to remit payment relating to the
Purchased Assets directly to the Buyer;

(vi) duly executed letters, in the form of Exhibit E attached hereto, whereby
the Seller notifies its suppliers, vendors and lessors of the consummation of
the Sale;

(vii) duly executed lease agreement and landlord waiver, in the form of Exhibit
F attached hereto, for the Premises;

 

8



--------------------------------------------------------------------------------

(viii) duly executed non-disturbance agreement, in the form of Exhibit G
attached hereto, with respect to the Buyer’s lease of the Premises from the
Seller’s mortgagor; and

(ix) duly executed subordination agreement in form and content acceptable to the
principal lender of Buyer and ForeFront Holdings.

(c) At the Closing, the Buyer shall deliver, or caused to be delivered, to the
Seller the following items:

(i) the Closing Cash Payment;

(ii) the duly executed Promissory Note A, Promissory Note B and Promissory Note
C;

(iii) stock certificate(s) evidencing the Common Shares;

(iv) certificate of the secretary of the Buyer, dated the Closing Date, (A) as
to the incumbency and signatures of the officers or representatives of Buyer
executing this Agreement and each of the agreements and any other certificate or
other document to be delivered pursuant hereto or thereto, together with
evidence of the incumbency of such Secretary, and (B) certifying attached
resolutions of the Board of Directors of the Buyer, which authorize and approve
the execution and delivery of this Agreement and each of the agreements to which
Buyer is a party and the consummation of the transactions contemplated hereby
and thereby; and

(v) duly executed employment agreements, in the form of composite Exhibit H
attached hereto, entered into with Donald Ochsenreiter and Terry Andre; and

(vi) duly executed lease agreement, in the form of Exhibit F attached hereto,
for the Premises.

(d) At the Closing, each of the parties hereto shall take, or cause to be taken,
all such actions and deliver, or cause to be delivered, all such other
documents, instruments, certificates and other items as may be required under
this Agreement or otherwise, in order to perform or fulfill all covenants and
agreements on its part to be performed at or prior to the Closing Date.

1.10 Additional Purchase Price Adjustment.

(a) The parties acknowledge that the Purchase Price is based on the assumption
that no major Seller customer agreement (verbal or written) with Acushnet
Company will be terminated prior to the two-year anniversary of the Closing
Date.

(b) In the event that Acushnet Company has not made a written commitment on or
before June 1, 2007, to include an equal or greater number (as compared to the
2006/2007

 

9



--------------------------------------------------------------------------------

season) of Burton branded golf bags in its 2007/2008 catalogue, then on or
before the two-year anniversary of the Closing Date, the Buyer shall have the
right to reduce the Purchase Price. The amount of the adjustment shall be Five
Hundred Thousand Dollars ($500,000) and shall be a reduction of the principal
amount due under Promissory Note A.

(c) In the event that Acushnet Company shall have made a written commitment to
include an equal or greater number (as compared to the 2006/2007 season) of
Burton branded golf bags in its 2007/2008 catalogue on or before June 1, 2007,
then the right to adjust the Purchase Price under this Section 1.10 shall
terminate on the one-year anniversary of the Closing Date.

1.11 Taking of Necessary Action; Further Action; Cooperation.

(a) Each of the parties shall use its respective reasonable best efforts to take
all such action as may be necessary or appropriate in order to effectuate the
Closing as promptly as possible. If, on or at any time after the Closing Date,
any further reasonable action is necessary or desirable to carry out the
purposes of this Agreement and to vest the Buyer with full right, title and
possession to all assets, property, rights, privileges, powers, and franchises
of the Purchased Assets, the Seller Responsible Parties shall take, and shall
ensure that the officers of the Seller are fully authorized, in the name of the
Seller or otherwise, to take, and shall take, all such lawful and necessary
action.

(b) The Seller Responsible Parties and the Buyer shall generally cooperate with
each other and their respective officers, employees, attorneys, accountants and
other agents and do such other acts and things in good faith as may be
reasonable, necessary or appropriate to timely effectuate the intent and
purposes of this Agreement and the consummation of the Sale. In connection with
these efforts, each of the parties hereto shall use its commercially reasonable
efforts to (i) take, or cause to be taken, all appropriate action, and do, or
cause to be done, all things necessary, proper or advisable under any Law or
otherwise to consummate and make effective the transactions contemplated by this
Agreement; (ii) obtain any third party consents, licenses, permits, waivers,
approvals, authorizations or orders required to be obtained or made in
connection with the authorization, execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby, including the consents
set forth on Schedule 1.11, approvals or waivers in respect of contracts which
are being assumed by the Buyer; and (iii) make all filings and give any notice,
and thereafter make any other submissions either required or reasonably deemed
appropriate by each of the parties, with respect to this Agreement and the
transactions contemplated hereby required under any Law, including applicable
securities and antitrust Laws.

1.12 Allocation of Consideration. The parties agree that the Purchase Price for
the Purchased Assets shall be allocated to and among the Purchased Assets, in a
manner consistent with Sections 338 and 1060 of the Code and the regulations
thereunder. The parties shall file all Tax Returns (including amended returns
and claims for refund) and information reports in a manner consistent with such
allocation. The parties agree to provide such cooperation and information as may
be required by the other for the purpose of preparing such reports.

 

10



--------------------------------------------------------------------------------

Article 2. Representations and Warranties of the Seller Responsible Parties.

Subject to the provisions of Article 8 hereof, in order to induce the Buyer to
enter into this Agreement and purchase the Purchased Assets, each of the Seller
Responsible Parties jointly and severally makes the following representations
and warranties to the Buyer, which representations and warranties shall be true
and correct as of the date hereof:

2.1 Disclosure Schedules; Due Diligence Information; Access.

(a) The Seller Responsible Parties have delivered to the Buyer the Disclosure
Schedule, which includes the numbered schedules specifically referred to in this
Article 2 (the “Disclosure Schedule”). The information contained in the
Disclosure Schedule is complete and accurate, and all documents that are
attached to or form a part of the Disclosure Schedule are complete and accurate
copies of the genuine original documents they purport to represent. References
to Schedules in this Agreement shall be to Schedules included in the Disclosure
Schedule.

(b) All of the documents, financial statements, reports, compilations,
management and statistical reports and other information provided by the Seller
to the Buyer in response to Buyer’s due diligence investigation of the Business
and the Purchased Assets are true, correct and complete.

(c) The Seller has given the Buyer and its representatives reasonable access to
Seller’s employees (including appropriate experts and other knowledgeable
personnel), attorneys, accountants, agents, independent contractors, properties,
books and records of the Seller and has furnished the Buyer and its
representatives with such information concerning the Seller as the Buyer has
reasonably requested, including such access and cooperation as may be necessary
to allow the Buyer and its representatives to:

(i) identify those contracts and Permits that require third party consent to the
transactions contemplated hereby, those that expire or may be terminated prior
to or soon after the Closing and those that may require special documentation at
the Closing;

(ii) review any arrangements with respect to those assets that will be assigned
or transferred to the Buyer at the Closing in accordance with the terms of this
Agreement;

(iii) determine what changes Buyer may need to make to various assets, contracts
and rights, including information technology assets, of the Seller and the
operations of the Seller after the Closing;

(iv) arrange appropriate operational financing and insurance coverage by the
Closing with respect to the Seller;

 

11



--------------------------------------------------------------------------------

(v) become familiar with the location and organization of the books and records
of the Business;

(vi) plan advertising, promotion and marketing campaigns to be launched after
the Closing;

(vii) plan new product launches to be made following the Closing;

(viii) identify various regulatory mandates applicable and possible new
authorities available to the Seller and review compliance therewith; and

(ix) receive copies of and have conferences with the auditors of the Seller
concerning the Audited Financial Statements and their working papers with regard
thereto.

2.2 Organization and Standing. The Seller is a corporation duly incorporated,
validly existing, and in good standing under the laws of the State of Florida
and has all requisite corporate power and authority to own, lease and operate
its properties and assets and to conduct its business as it is now being
conducted. The Seller is duly qualified to do business as a foreign corporation
and is in good standing under the laws of each state in which the operation of
its business or ownership of its assets makes such qualification necessary,
except where the failure to so qualify or be in good standing would not have a
Material Adverse Effect. The copies of the articles of incorporation and bylaws
or other organizational documents which have been delivered to the Buyer are
true, accurate and complete. The Seller does not have any subsidiaries and does
not own or have any right to acquire any equity interest in any other Person.
The Seller does not presently own or control, directly or indirectly, any
interest in any other corporation, association, or other business entity. The
Seller is not a participant in any joint venture, partnership, or similar
arrangement.

2.3 Binding Agreement. The Seller has all requisite corporate power and
authority to enter into this Agreement, to execute and deliver this Agreement,
to carry out its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by the Seller
and the consummation by the Seller of its obligations hereunder have been duly
and validly authorized by all necessary corporate and stockholder action on the
part of the Seller. This Agreement has been duly executed and delivered on
behalf of the Seller and, assuming the due authorization, execution and delivery
by the Buyer, constitutes a legal, valid and binding obligation of the Seller
enforceable in accordance with its terms. As of the Closing Date, each of the
agreements, instruments and other documents to be delivered hereunder to the
Buyer at the Closing will have been duly and validly executed and delivered by
the Seller and will be enforceable against the Seller in accordance with its
terms.

 

12



--------------------------------------------------------------------------------

2.4 Absence of Violations; Required Consents.

(a) The execution, delivery and performance by the Seller of this Agreement and
the consummation of the transactions contemplated hereby do not and will not
(a) violate or result in the breach or default of any provision of articles,
certificates of incorporation, by-laws or other charter or corporate governance
documents of the Seller, (b) violate any Law or Governmental Order applicable to
the Seller or any of its properties or assets, (c) except for the Required
Consents, require any consent, approval, authorization or other order of, action
by, registration or filing with or declaration or notification to any
Governmental Authority or any other Person or (d) result in any violation or
breach of, constitute a default (or event which with the giving of notice, or
lapse of time or both, would become a default) under, require any consent under,
or give to others any rights of notice, termination, amendment, acceleration,
suspension, revocation or cancellation of, or result in the creation of any
Encumbrance on the Purchased Assets, or result in the imposition or acceleration
of any payment, time of payment, vesting or increase in the amount of
compensation or benefit payable, pursuant to, any note, bond, mortgage or
indenture, contract, agreement, lease, sublease, license or permit, or franchise
to which the Seller is a party or by which its assets are bound.

(b) The Seller has obtained all of the Required Consents. The Seller does not
need to give any notice to, make any filing with or obtain any authorization,
consent or approval of any Governmental Authority in order for the parties to
consummate the transactions contemplated by this Agreement. A true and complete
list of all third party (including, without limitation, lenders, lessors,
licensees, licensors, distributors and vendors) consents, licenses, permits,
waivers, approvals, authorizations or orders obtained or made in connection with
the authorization, execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby and the continuation in force of any
rights, licenses, permits, authorizations, agreements, instruments or documents
of the Seller is set forth on Schedule 2.4(b) attached hereto. Without limiting
the generality of the foregoing, the Seller has obtained the consent and release
of liens from Vanguard Bank & Trust.

(c) Neither any statute, rule, regulation, order, stipulation, decree, judgment,
or injunction has been enacted, promulgated, entered, or enforced to the
purchase nor any other action has been taken by any Government Entity (i) which
prohibits the consummation of the transactions contemplated by this Agreement;
(ii) which prohibits Buyer’s ownership or operation of all or any material
portion of the Business or the Purchased Assets, or which compels the Buyer to
dispose of or hold separately all or any portion of the Purchased Assets as a
result of the transaction contemplated herein; (iii) which makes the purchase
of, or payment for, some or all of the Purchased Assets illegal; (iv) which
imposes material limitations on the ability of the Buyer to acquire or hold or
to exercise effectively all rights of ownership of the Purchased Assets; or
(v) which imposes any limitations on the ability of the Buyer effectively to
control in any material respect the Business or operations of the Seller.

2.5 Entire Business. The Seller’s ownership of the Business is evidenced solely
by the Purchased Assets and the sale, assignment, conveyance and delivery of the
Purchased Assets to the Buyer pursuant to this Agreement will transfer all of
the Seller’s and its Affiliates’ ownership interests comprising such Business.

 

13



--------------------------------------------------------------------------------

2.6 Financial Information.

(a) The Seller has delivered to Buyer the audited balance sheets of the Seller
as at December 31, 2005 (the “December 31, 2005 Balance Sheet”), December 31,
2004 and December 31, 2003, together with the audited statements of operations,
stockholders equity and cash flows for the three years ended December 31, 2005,
together with the notes thereto (the “Audited Financial Statements”).

(b) Each of the balance sheets referred to above (including the related notes
and schedules) fairly presents in all material respects the financial position
of the Seller, as of its date and each of the statements of operations,
stockholders equity and cash flows (including any related notes and schedules)
fairly presents in all material respects the results of operations, net income
and cash flows of the Seller for the periods set forth therein, in each case in
accordance with GAAP consistently applied during the periods involved, except as
may be noted therein. Each of the Audited Financial Statements referred to above
are in proper form and will satisfy the historical financial statement
requirements of Form 8-K promulgated by the SEC for a material acquisition by
the Buyer and the reporting requirements of the SEC set forth in Regulations S-B
and S-X and the independent accountants of the Seller have consented to the use
of their report in connection with such filing.

(c) The Seller maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Audited Financial Statements are in agreement
with the books and records regularly maintained by the Seller.

2.7 Absence of Certain Changes. Except as set forth in Schedule 2.7 and in the
unaudited balance sheet of the Seller as at July 31, 2006 (“Interim Balance
Sheet”) and related unaudited statement of operations, stockholders equity and
cash flows for the nine months then ended (the “Interim Financial Statements”)
previously delivered to the Buyer, since December 31, 2005 to the date of this
Agreement there has not been any change in the financial condition or results of
operations or cash flows of the Business or in the condition of the Purchased
Assets and the Business has not suffered any damage, destruction or loss, in
each case which has had or which could reasonably be expected to have a Material
Adverse Effect.

2.8 No Undisclosed Liabilities. Except as set forth on Schedule 2.8, there are
no liabilities associated with the Business or the Purchased Assets (whether
accrued, absolute, contingent or otherwise), except for (i) liabilities of the
Business set forth or reserved against or disclosed in the December 31, 2005
Balance Sheet or the notes thereto, (ii) liabilities disclosed in this Agreement
or the Disclosure Schedules hereto or the other agreements contemplated by this
Agreement, (iii) liabilities incurred in the ordinary course of business since
the date of the December 31, 2005 Balance Sheet and set forth in Schedule 2.8,
and (iv) Excluded Liabilities.

 

14



--------------------------------------------------------------------------------

2.9 Business Conduct. Neither the Seller nor any of its officers, directors,
employees or agents, nor persons acting under the authority of any of the
foregoing (i) have made, or have been charged by any governmental authority with
making, directly or indirectly, any domestic or foreign payments for bribes or
kickbacks (governmental or commercial) or unlawful political contributions or
other questionable or illegal payments with respect to the Business or to secure
favorable treatment for the Business or (ii) have maintained or permitted to
exist any use of “off the books” bookkeeping, secret accounts, unrecorded bank
accounts, “slush” funds, falsified books, or any other device that could have
been or could be utilized to distort records or reports of the true operating
results and financial condition of the Business.

2.10 Title to Assets; Related Matters. (i) The Seller has good, valid and
marketable title (as measured in the context of their current uses) to, or, in
the case of leased or subleased assets or other possessory interests, valid and
subsisting leasehold or other possessory interests (as measured in the context
of their current uses) in all of the Purchased Assets in order to conduct the
Business, free and clear of all Encumbrances, (ii) the Purchased Assets
constitute all the assets and rights necessary for the operation of the Business
as currently conducted, (iii) the Equipment is in good operating condition and
repair and maintained in accordance with industry practices taking into account
the age thereof, (iv) there are no assets, properties or rights necessary to
conduct the Business as the same was conducted immediately prior to the date
hereof that are owned by any Person other than the Seller which assets,
properties or rights are not to be leased or licensed to Buyer under valid,
current lease or license arrangements and (v) there are no contractual or legal
restrictions to which the Seller is a party or by which the Equipment is
otherwise bound that preclude or restrict the Seller’s ability to use the
Equipment for the purposes for which it is currently being used. The Seller
enjoys peaceful and undisturbed possession of all Equipment. The Equipment and
other tangible assets owned or used by the Seller have no known material
defects. None of the Purchased Assets is subject to any commitment or other
arrangement for its sale or use by the Seller, its Affiliates or third parties.
The assets reflected on the December 31, 2005 Balance Sheet or acquired
thereafter are valued on the books of the Seller at or below the actual cost
less an adequate and proper depreciation charge. The Seller has not depreciated
any of the Purchased Assets on an accelerated basis (or in any other manner)
inconsistent with applicable requirements of the Code.

2.11 Equipment and Other Tangible Assets. The Equipment and other tangible
assets which are included in the Purchased Assets are in all material respects
adequate for the purposes for which such Purchased Assets are currently used or
are held for use, and are in good repair and operating conditions (subject to
normal wear and tear) and there are no facts or conditions affecting the
Purchased Assets which could, individually or in the aggregate, interfere with
any material respect with the use, occupancy or operation thereof as currently
used, occupied or operated, or their adequacy for such use.

2.12 Absence of Certain Changes, Events and Conditions. Since December 31, 2005,
except as otherwise provided in or contemplated by this Agreement, the Seller
has not:

(a) other than in the ordinary course of business consistent with past practice,
sold, transferred, leased, subleased, licensed, encumbered or otherwise disposed
of any Purchased Assets, other than the sale of obsolete Equipment;

 

15



--------------------------------------------------------------------------------

(b) permitted any of the Purchased Assets to be subjected to any Encumbrance;

(c) made any changes, including changes to collection practices, to be made in
the operations of the Seller;

(d) made any commitments for the Seller to make capital expenditures in excess
of $10,000 individually or in the aggregate;

(e) made any amendment of the articles of incorporation or bylaws of the Seller;

(f) permitted any new agreement, contract, commitment or arrangement, or
amendments or modifications to any existing such agreement, contract, commitment
or arrangement, to be entered into with any Affiliate of the Seller or any third
parties that is material to the Seller or that will continue in effect after the
Closing Date and not be terminable by the Seller on not more than 30 days’
written notice without payment of premium or penalty;

(g) entered into any new Material Contract or any amendments or modifications to
any existing such Material Contract;

(h) borrowed any amount or incurred or become subject to any liabilities, except
trade payables incurred in the ordinary course of business and liabilities under
contracts entered into in the ordinary course of business (excluding any capital
lease obligations);

(i) discharged or satisfied any material Encumbrance or paid any material
obligation or liability, other than in the ordinary course of business;

(j) declared, set aside or made any payment or distribution of cash or other
property to its stockholders (except as provided in (a), above) with respect to
its capital stock or other equity securities or purchased or redeemed any shares
of its capital stock or other equity securities (including, without limitation,
any warrants, options or other rights to acquire its capital stock or other
equity securities);

(k) sold, assigned or transferred any material Intellectual Property Rights or
disclosed any proprietary confidential information to any Person;

(l) granted any increase, or announced any increase, in the wages, salaries,
compensation, bonuses, incentives, pension or other benefits payable to any of
the officers, employees, independent contractors or agents, including, without
limitation, any increase or change pursuant to any Employee Benefit Plan, or
established, increased or accelerated the payment or vesting of any benefits
under any Employee Benefit Plan with respect to officers or employees;

 

16



--------------------------------------------------------------------------------

(m) made any material change in any method of accounting or accounting practice
or policy, including, without limitation, material changes in assumptions
underlying or methods of calculating bad debt, contingency or other reserves, or
notes or accounts receivable write-offs, or in corporate allocation methodology,
in each case other than changes required by Law or under GAAP;

(n) suffered any casualty loss or damage with respect to any assets, whether or
not covered by insurance;

(o) incurred or guarantied any indebtedness for borrowed money other than
indebtedness repaid at or prior to the Closing or indebtedness that will
constitute Excluded Liabilities;

(p) deferred the payment of any accounts payable;

(q) made any loans, advances or capital contributions to, or investments in, any
other Person, other than in the ordinary course of business;

(r) merged or consolidated with, or acquired any equity or all or substantially
all of the assets of, any other Person;

(s) experienced any material adverse change in the condition, financial or
otherwise, business, prospects, assets or rights of the Seller;

(t) conducted the Business outside of the ordinary and usual course consistent
with past practice;

(u) compromised, settled, granted any waiver or release relating to, or
otherwise adjusted any Action, Indebtedness or any other claims or rights; or

(v) entered into any agreement, contract, commitment or arrangement to do any of
the foregoing.

2.13 Litigation.

(a) Except as set forth on Schedule 2.13, as of the date hereof: (i) there are
no Actions against the Seller pending, or, to the Knowledge of the Seller,
threatened to be brought against the Seller or the Business, (ii) the Seller is
not subject to any Governmental Order (nor, to the Knowledge of the Seller, are
there any such Governmental Orders threatened to be imposed by any Governmental
Authority), in each case with respect to the Seller or the Business; and
(iii) there is no Action pending, or, to the Knowledge of the Seller Responsible
Parties, threatened to be brought that seeks to question, delay or prevent the
consummation of the transactions contemplated hereby. As of the date hereof, no
preliminary or permanent injunction

 

17



--------------------------------------------------------------------------------

or other order issued by any United States federal or state Governmental
Authority, nor any Law promulgated or enacted by any United States federal or
state Governmental Authority, that restrains, enjoins or otherwise prohibits the
transactions contemplated hereby or limits the ability in any respect of the
rights of the Seller to hold its assets and conduct its present, planned or
prospective business, or imposes civil or criminal penalties on any stockholder,
director or officer of the Buyer if such transactions are consummated, is in
effect

(b) Schedule 2.13 lists the following for the period from January 1, 2002 to the
present (and, in the case of clause (z), any other matter referred to therein
which is currently in effect): (x) all fines (civil and criminal), penalties
imposed by any governmental agency or authority (other than short or long-term
disability or medical claims), (y) actions, administrative or arbitration
proceedings requiring a payment by the Seller in excess of $10,000 (other than
short or long-term disability claims) and (z) any final order, writ, judgment,
injunction, decree, determination or other award of any court or any
governmental agency which are related to the Business or the Purchased Assets.

2.14 Insurance. The Seller has all insurance that is prudent for the conduct of
the Business, and (i) all insurance policies to which the Seller is a party or
under which the Seller is covered as an additional named insured or otherwise
(or replacement policies therefor) are in full force and effect, and the Seller
has paid all premiums due and are not in default, (ii) all insurance policies
are sufficient for compliance by the Seller with all applicable requirements of
Law and all agreements to which the Seller is a party or subject, in each case
with respect to the Business, (iii) no notice of cancellation or non-renewal
with respect to, or disallowance of any claim under, any such policy has been
received by the Seller, and (iv) the Seller has not been refused insurance, nor
has coverage been previously canceled or materially limited, by an insurer to
which the Seller has applied for such insurance, or with which the Seller has
held insurance, within the last three years.

2.15 Material Contracts.

(a) Schedule 2.15 sets forth all Material Contracts as of the date hereof.

(b) Each Material Contract of the Seller that is intended to be binding upon the
parties thereto is legal, valid and binding on the parties thereto, enforceable
in accordance with the terms thereof.

(c) The Seller has performed its obligations under each such Material Contract
and the Seller is not in default under any such Material Contract and no
condition exists nor event has occurred which with the passage of time or the
giving of notice or both would result in a material default, material breach or
event of material noncompliance by the Seller under any such Material Contract.

(d) The Seller does not have any present expectation or intention of not fully
performing all its material obligations under each such Material Contract.

 

18



--------------------------------------------------------------------------------

(e) To the Knowledge of the Seller, no other party to any of the Material
Contracts has breached or is in default thereunder.

(f) The Seller has delivered true, correct and complete copies of each Material
Contract and all amendments thereto and documentation or correspondence
modifying the terms thereof to the Buyer.

(g) Except for the Material Contracts, the Seller is not a party to (or, in the
case of clause (v) below, the holder of) any written or oral: (i) commitment,
contract, note, loan, evidence of indebtedness, purchase order or letter of
credit involving any obligation or liability on the part of the Seller of more
than $10,000 (and not more than $50,000 in the aggregate for related
instruments) and not cancelable (without further liability) on not more than 30
days’ notice; (ii) lease of real property; (iii) lease of personal property
involving any annual expense in excess of $5,000 and not cancelable without
further liability within 30 days; (iv) contracts and commitments not otherwise
described above which materially affect the Business and which are not entered
into in the ordinary course of business; (v) contracts or agreements containing
covenants limiting the freedom of the Seller to engage in any line of business
or compete with any person; (vi) contracts, commitments, licenses or permits
containing any “change in control” or “parachute payment” provision, as those
terms are commonly understood, including without limitation those which would be
triggered by the execution, delivery or consummation of the transactions
contemplated by this Agreement, including without limitation, any right of
termination, right of payment or acceleration of any other right under such
contracts, commitments, licenses or permits; (vii) contracts, commitments or
agreements which impose any duty of confidentiality or nondisclosure;
(viii) employment or severance contracts, plans or arrangements; or (ix) Tax
sharing or similar agreements.

(h) No customer which is a party to a Material Contract is entitled to any
retroactive pricing, refund, rebate, price adjustment or other financial
settlement for charges in excess of $5,000 relating to the sales by the
Business.

(i) The sale of the Purchased Assets hereunder will not result in a default
under or the termination of any Material Contract.

(j) Except as set forth on Schedule 2.15, there are no contracts for the sale of
goods or services by the Seller as to which at the time of the most recent
scheduled contract milestone for any such Contract the work scheduled was more
than sixty (60) days late.

(k) Except as set forth on Schedule 2.15, there are no contracts, options or
bids for the sale of goods or services by the Seller which include a liquidated
damages clause for late delivery.

2.16 Accounts Receivable. All of the accounts receivable of the Seller reflected
on the Interim Balance Sheet are collectible, actual and bona fide receivables
representing obligations for the total dollar amount thereof shown on its books,
subject to no defenses or counterclaims. No reserves for bad debt in excess of
the amounts thereof on July 31, 2006 are required by

 

19



--------------------------------------------------------------------------------

GAAP. The allowance for doubtful accounts set forth in the Interim Balance Sheet
is adequate in accordance with GAAP. The revenue in respect of the sales that
gave rise to such receivables have been properly invoiced to customers and
properly recognized in accordance with GAAP. The Seller has no Knowledge of any
facts or circumstances generally (other than general economic conditions) which
would result in any material increase in the uncollectability of such
receivables as a class in excess of the reserves therefore set forth in the
Audited Financial Statements. Schedule 2.16 hereto accurately lists as of the
date hereof, all receivables arising out of or relating to the Business in
excess of $2,500, the amount owing, and the aging of such receivable, the name
and last known address of the party from whom such receivable is owing, and any
security in favor of the Seller for the repayment of such receivable which the
Seller purports to have. Since July 31, 2006, the Seller has collected its
receivables and payments under all Contracts in accordance with past business
practices and has not negotiated for or accepted advance payments nor
accelerated the collection of any such receivables or payments.

2.17 Inventory. All of inventories are of good usable and merchantable quality
in all material respects and do not include obsolete or discontinued items. All
inventories: (i) are of such quality as to meet the quality controls of the
Buyer and any applicable governmental quality control standards; (ii) that are
finished goods are saleable as current inventories at the current prices thereof
in the ordinary course of business; and (iii) are recorded in the books of the
Business at the lower of cost or market value. No write-down in inventory has
been made or should have been made in the past two years, except as set forth on
Schedule 2.17 hereto.

2.18 Permits and Licenses; Compliance with Law.

(a) The Seller currently holds all foreign, federal, state and local permits,
licenses, authorizations, certificates, exemptions and approvals of Governmental
Authorities or other Persons including, without limitation, Environmental
Permits, necessary to conduct the businesses in which they are engaged and to
own and use the facilities and properties owned and used by them (collectively,
“Permits”). Each such Permit is valid and in good standing with the issuer of
the Permit and not subject to any proceedings for suspension, modification or
revocation. Without limiting the generality of the foregoing: (i) the Seller has
not received any written notice from any Governmental Authority revoking,
canceling, rescinding, materially modifying or refusing to renew any Permit and
(ii) the Seller is in compliance with the requirements of all Permits. All such
Permits held by the Seller are assignable to the Buyer, and no governmental
approvals are required for such assignment, except in each case as set forth on
Schedule 2.18. The sale of the Purchased Assets hereunder will not result in a
default under or the termination of any such Permit.

(b) (i) The Seller is in compliance with all Laws (including, without
limitation, with respect to affiliate transactions) and Governmental Orders
applicable to the Business and (ii) the Seller has not been charged at any time
with a violation of any Law or any Governmental Order relating to the conduct of
the Business.

(c) The Seller has not received any written notice that the Seller is in
violation in any respect of any zoning regulation, building restriction,
restrictive covenant, ordinance or

 

20



--------------------------------------------------------------------------------

other Law relating to any Real Property that the Seller owns including the
Premises. The Premises is not the subject of any condemnation action and there
is no proposal under consideration by any Governmental Authority or entity to
condemn the Premises.

2.19 Environmental Matters. (i) Hazardous Materials have not been Released on
any Real Property except in compliance with applicable Law; (ii) there have been
no events related to the Seller or the Real Property that could give rise to
liability under any Environmental Law; (iii) the Seller is now, and has for the
past three years been, in compliance with all applicable Environmental Laws and
there are no extant conditions that could constitute an impediment to such
compliance in the future; (iv) the Seller has disposed of all wastes containing
Hazardous Materials in compliance with all applicable Environmental Laws
(including the filing of any required reports with respect thereto) and
Environmental Permits; (v) there are no pending or threatened Environmental
Claims against the Seller relating to the Real Property or the operations of the
Business; (vi) there is no environmental remediation or other environmental
response occurring on any Real Property (including any easements, rights-of-way
or other possessory interests in the real property of others) nor has the Seller
issued a request for proposal or otherwise requested an environmental contractor
to begin plans for any such environmental remediation or other environmental
response; and (vii) the Seller has not received any notice, or has knowledge of
any circumstances related to liability, under CERCLA or any analogous state law.

2.20 Employee Benefit Matters. The Seller has delivered true, accurate and
complete copies of all Employee Benefit Plans applicable to any director,
officer, employee, independent contractor or agent of the Seller. All such
Employee Benefit Plans are in compliance with the terms of the applicable plan
and the requirements prescribed by applicable law currently in effect with
respect thereto, and the Seller has performed in all respects all obligations
required to be performed by it thereunder. The Seller has no Union Employees.
The Seller has not incurred and no event, transaction or condition has occurred
or exists which could result in the occurrence of, any liability to the Pension
Benefit Guaranty Corporation or any “withdrawal liability” within the meaning of
Section 4201 of ERISA, or any other liability pursuant to Title I or IV of ERISA
or the penalty, excise tax or joint and several liability provisions of the Code
relating to employee benefit plans, in any such case relating to any Employee
Benefit Plan or any pension plan maintained by any company that would be treated
as a single employer with the Seller under Section 4001 of ERISA or Section 414
of the Code (an “ERISA Affiliate”). Except as set forth in Schedule 2.20, the
Seller does not have in effect an Employee Benefit Plan intended to be
“qualified” within the meaning of Section 401(a) of the Code. The consummation
of the transactions contemplated by this Agreement will not (i) entitle any
current or former employee or officer of the Seller or any ERISA Affiliate to
severance pay, unemployment compensation or other payment, or (ii) accelerate
the time of payment or vesting, or increase the amount of compensation due any
such employee or officer. There are no pending, or, to the Knowledge of the
Seller, threatened or anticipated claims by or on behalf of any Employee Benefit
Plan, by any employee or beneficiary covered under any such plan, or otherwise
involving any such plan (other than routine claims for benefits). Except as set
forth in Schedule 2.20, the Seller does not contribute in any multiemployer plan
(within the meaning of Section 3(37) of ERISA) for the

 

21



--------------------------------------------------------------------------------

benefit of any of its directors, officers, employees, independent contractors or
agents. All contributions that are due on or before the Closing Date to any
Employee Benefit Plans, including without limitation salary reduction
contributions and matching contributions, will have been fully contributed as of
the Closing Date (to the extent such accrual is required under GAAP). The Seller
does not have any established pension or deferred profit sharing plans. The
Seller shall not adopt, amend or modify any Employee Benefit Plans or otherwise
increase the salary or benefits of any of the directors, officers, employees,
independent contractors or agents of the Seller prior to the Closing Date.
Except as set forth in Schedule 2.20, neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
(x) result in any payment becoming due to any employee (current, former or
retired) of the Seller, (y) increase any benefits otherwise payable under any
Employee Benefit Plan or (z) result in the acceleration of the time of payment
or vesting of any such benefits.

 

22



--------------------------------------------------------------------------------

2.21 Health and Safety Conditions.

(a) The Seller is in compliance with all Laws designed to provide safe and
healthful working conditions and to reduce occupational safety and health
hazards, and any program, whether governmental or private, designed to provide
safe and healthful working conditions including without limitation the
Occupational Safety and Health Act of 1970, as amended, as well as any similar
state or local Law.

(b) Schedule 2.21 lists the following items with respect to the Business:

(i) personnel safety statistics and OSHA Form 200s related to the Business since
January 1, 2002;

(ii) citations, notices of violations, orders, consent orders, administrative or
judicial enforcement proceedings from state and federal OSHA agencies or their
foreign equivalents concerning the Business since January 1, 2002 or which are
currently pending; and

(iii) all current health and safety permits and licenses.

2.22 Customers and Suppliers.

(a) Schedule 2.22 contains a list of (i) all customers and suppliers of the
Business which have contracts (including oral contracts and purchase orders)
with the Business involving purchases or sales in an amount in excess of $5,000
per annum and (ii) sole source suppliers to the Business with contracts with the
Business.

(b) The Seller has not received any notice or has any reason to believe that any
customer of the Seller (i) has ceased, or will cease, to use its products or
goods, (ii) has substantially reduced or will substantially reduce, the use of
products or goods of the Seller or (iii) has sought, or is seeking, to reduce
the price it will pay for products or goods of the Seller, including in each
case after the consummation of the transactions contemplated hereby. No customer
of the Seller described in clause (a) above has otherwise threatened to take any
action described in the preceding sentence as a result of the consummation of
the transactions contemplated by this Agreement.

(c) The Seller has not received any notice or has any reason to believe that
there has been any material adverse change in the price of such raw materials,
supplies, merchandise or other goods or services, or that any such supplier will
not sell raw materials, supplies, merchandise and other goods to the Buyer at
any time after the Closing Date on terms and conditions similar to those used in
its current sales to the Seller, subject to general and customary price
increases. No supplier of the Seller described in clause (a) above has otherwise
threatened to take any action described in the preceding sentence as a result of
the consummation of the transactions contemplated by this Agreement.

 

23



--------------------------------------------------------------------------------

2.23 Labor Relations.

(a) There are no labor organizations recognized as representing any of the
directors, officers, employees, independent contractors or agents of the Seller
and (i) the Seller is not party to any collective bargaining agreement or other
labor union contract, (ii) there are no strikes, slowdowns, picketing, lockouts
or work stoppages pending or threatened between the Seller and any of its
employees, and the Seller has not experienced any such strike, slowdown, or work
stoppage within the past two years, (iii) there are no unfair labor practice
complaints or employee disputes pending against the Seller before the National
Labor Relations Board or any other Governmental Authority or any current union
representation questions involving employees of the Seller, and (iv) each of the
Seller is in compliance in all respects with its obligations under all Laws and
Governmental Orders governing its employment practices, including, without
limitation, provisions relating to wages, hours and equal opportunity. Seller is
in compliance with all Laws, and all orders of any court, governmental agency or
arbitrator, relating to employment, including all such Laws relating to wages,
hours, collective bargaining, discrimination, civil rights, occupational safety
and health, affirmative action and the payment of withholding and/or Social
Security and similar taxes, except where such non-compliance could not
reasonably be expected to have a Material Adverse Effect.

(b) Except for the employment agreements contemplated hereby, Seller
acknowledges and agrees that Buyer shall have no obligation to employ any
employee of the Business. Seller further acknowledges that the terms and
conditions of any such employment shall be determined by the Buyer in its sole
and absolute discretion. Seller further acknowledges that some or all of its
employees, as designated by the Buyer, shall become employees of the Buyer for
the period commencing on the Closing Date and that the Buyer shall be
responsible for all expenses associated with such employees (including payroll
and workers’ compensation insurance). Such employees shall be entitled to
receive benefits comparable to those currently offered by the Buyer to its
employees.

2.24 Intellectual Property Rights.

(a) All trademarks, service marks and copyrights held by the Seller are valid
and subsisting and provide the Seller with the right to exclude all others from
the use thereof and (i) the Seller is not, or as a result of the execution and
delivery of this Agreement or the performance by the Seller of their obligations
hereunder will be, in violation of any license, sublicense or other agreement
applicable to it, or give any party the right to require the Seller to pay any
amount or enter into any restrictions in order to continue the use thereof,
(ii) the Seller owns all right, title and interest to, or has the right to use
pursuant to a valid license, all Intellectual Property Rights used in the
Business, (iii) there have been no claims made against either of the Seller or
threatened or, to the Knowledge of the Seller, likely to be threatened by any
Person, asserting the invalidity, misuse or unenforceability of any Intellectual
Property Rights referred to in (i) above or challenging the ownership, validity
or effectiveness of any of the Intellectual Property Rights.

 

24



--------------------------------------------------------------------------------

(b) The Seller has not received any notices of any material unauthorized use,
infringement or misappropriation by, or conflict with, any present or former
employee of the Seller, principal shareholders, strategic partners or any other
third party with respect to such Intellectual Property Rights (including,
without limitation, any demand or request that the Seller license any such
rights from a third party).

(c) The conduct of the Seller has not infringed, misappropriated or conflicted
with and does not infringe, misappropriate or conflict with any Intellectual
Property Rights of other Persons.

(d) To the Knowledge of the Seller, the Intellectual Property Rights owned by or
licensed to the Seller have not been infringed, misappropriated or conflicted by
other Persons.

(e) No Intellectual Property Right is subject to any Encumbrance and there is no
fact that would render the Intellectual Property Rights invalid. No Intellectual
Property Right is subject to any outstanding order, judgment, decree,
stipulation or agreement restricting in any manner the licensing or exploitation
thereof by the Seller. The Seller has not entered into any agreement to
indemnify any other person against any charge of infringement relating to any
Intellectual Property Right. No employee of the Seller is in violation of any
term of any confidentiality or invention assignment agreement, employment
contract (whether written or verbal), patent disclosure agreement or any other
contract or agreement relating to the relationship of any such employee with
either of the Seller or any other party (including prior employers) because of
the nature of the business conducted or proposed to be conducted by the Seller.

(f) The Seller is the sole and exclusive owner of the Intellectual Property
Rights and no governmental registration of any of the rights related to the
Intellectual Property Rights has lapsed, expired or been canceled, abandoned,
opposed or the subject of a reexamination request.

(g) Except as listed on Schedule 2.24, as of the date of this Agreement, there
are no written claims which have been received since January 1, 2002 and no
proceedings are pending, or have been instituted or, to the Knowledge of Sellers
are threatened or impending which challenge the Seller’s ownership rights in
respect of any of the Intellectual Property Rights. None of the Intellectual
Property Rights is subject to any outstanding order, decree, judgment or
stipulation.

(h) The engineering drawings for all major products being sold or manufactured
by the Seller in the Business represent the most appropriate revision level of
drawings used in the Business and each such drawing of a currently manufactured
product has been approved and accepted where required by the relevant customer
and reflects such product as it is currently being manufactured with no changes
therefrom which would require any customer approval or authorization which has
not been obtained, except in those circumstances where the Seller has obtained
engineering deviations from the customers. For the products currently being
developed by the Business, engineering drawings being transferred represent all
drawings used by Seller for such development work.

 

25



--------------------------------------------------------------------------------

(i) Neither this Agreement, nor the consummation of the transactions
contemplated hereby, will (i) result in the termination, suspension, breach, or
violation of any contract between the Seller and any Person relating to
Intellectual Property Rights; or (ii) will result in the termination,
suspension, breach, or violation of Intellectual Property Rights. All of the
Seller’s rights under the Intellectual Property Rights are transferable to Buyer
in connection with the transactions contemplated by this Agreement and Buyer
will be entitled to continue to use each of the Intellectual Property Rights to
the same extent and under the same conditions that it has heretofore been used
in the Business, without financial obligations to any other Person.

(j) The Intellectual Property Rights constitutes all of the intellectual
property used in, or necessary to, the operation of the Business.

2.25 Taxes.

(a) The Seller has timely filed all Tax Returns required to be filed and all
such Tax Returns were correct and complete in all material respects. Seller has
timely paid all Taxes that are due, or claimed by any taxing authority to be
due, or has provided for all such Taxes on its financial statements in
accordance with GAAP.

(b) All Taxes shown on such Tax Returns have been timely paid;

(c) No audits with respect to the Seller are in process, pending or threatened,
no deficiencies or adjustments to Tax Returns exist or have been asserted in
writing with respect to Taxes of the Seller, no notice has been received in
writing that any Tax Return or Taxes of the Seller required to be filed or paid
has not been filed or have not been paid;

(d) There are no Tax liens on any of the Purchased Assets;

(e) All Taxes that the Seller is required to withhold or collect have been duly
withheld or collected and, to the extent required, have been paid to the proper
Tax authority;

(f) The Seller (i) is not currently or has ever been a member of an affiliated
group filing a consolidated federal income tax return or (ii) has no liability
for the Taxes of any person under Treasury Regulations Section 1.1502-6 (or any
similar provision of state, local or foreign law), or as transferee or
successor, by contract or otherwise;

(g) The Seller has not ever been a party to any Tax sharing or similar
agreements;

(h) No consent under Section 341(f) of the Code has been filed with respect to
either of the Seller; and

 

26



--------------------------------------------------------------------------------

(i) The Seller is not a USRPI as that term is defined in Section 897 of the Code
and the Treasury Regulations thereunder.

2.26 Commissions. There is no broker or finder or other Person who has any valid
claim against the Seller, any of its Affiliates or any of its assets for a
commission, finders’ fee, brokerage fee or other similar fee in connection with
this Agreement, or the transactions contemplated hereby, by virtue of any
actions taken by on or behalf of the Seller or any of its officers, employees,
independent contractors or agents.

2.27 Bank Accounts; Powers of Attorney. Seller has provided to the Buyer a true,
correct and complete list of each bank in which the Seller maintains an account
or safe deposit box, the corresponding number of each such account or safe
deposit box, the names of all persons holding check-signing or withdrawal powers
or other authority with respect thereto, the names of any persons holding powers
of attorney from the Seller, true, correct and complete copies of any instrument
of appointment and a summary statement of the terms thereof. There are and at
the Closing will be no restrictions on the Seller to terminate any such powers
immediately upon written notice and to withdraw all such funds and close such
bank accounts.

2.28 Product Warranties. Set forth on Schedule 2.28 are representative forms of
product warranties and guarantees granted or issued by the Seller in connection
with the Business. None of the other product warranties or guarantees granted or
issued by the Seller in connection with the Business differs in any material
respect from such representative forms. Except as described in Schedule 2.28,
since January 1, 2002, no product warranty or similar claims have been made
against Seller in connection with the Business. The Seller has committed no act,
and there has been no omission, which would result in, and there has been no
occurrence which would give rise to, any material product liability or liability
for breach of warranty (whether covered by insurance or not) on the part of
Seller, with respect to products sold prior to the Closing in the operation of
the Business.

2.29 Compliance with WARN Act. The Seller has been exempt from, or has complied
with, all applicable provisions of the WARN Act and the regulations thereunder
in connection with all past reductions in work force relating to the Business.

2.30 Exclusive Negotiations. Since the date of the Letter of Intent, neither the
Seller nor any of its officers, directors, representatives or Affiliates have,
directly or indirectly, solicited or initiated the submission of any offer or
proposal by, or participated in discussions or negotiations with, or provided
any information to or otherwise cooperated with, any Person (other than Buyer or
any officer or representative of Buyer) concerning any Third Party Transaction
(as defined below). “Third Party Transaction” shall mean (a) any acquisition of
any controlling interest in, or all or a substantial portion of the Seller,
(b) the possible disposition of any of the Purchased Assets or the Business,
(c) the possible issuance of any capital stock of Seller, or (d) any business
combination involving the Seller or the Business, whether by way of merger,
consolidation, share exchange or other transaction.

 

27



--------------------------------------------------------------------------------

2.31 Securities Laws. Each of the Seller Responsible Parties expressly agrees
and acknowledges that the Common Shares are not being registered and, except as
otherwise provided herein, ForeFront Holdings has no present intention of
registering such shares pursuant to the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder (the “1933 Act”) or otherwise,
and the issuance of the Common Shares is intended to be exempt from registration
under Section 4(2) of the 1933 Act as a “transaction by an issuer not involving
any public offering” and that reliance on such exemption is predicated, in part,
on the Seller Responsible Parties’ representations and warranties contained
herein. The Seller Responsible Parties further acknowledge that the Common
Shares are being obtained solely for the Seller’s own account and for investment
purposes only, within the meaning of the 1933 Act, and that the Seller has no
plan, intention, contract, understanding, agreement or arrangement with any
person to sell, assign, pledge, hypothecate or otherwise transfer to any person
the Common Shares or any part thereof. Each of the Seller Responsible Parties
understands that the Common Shares are characterized as “restricted securities”
under the federal securities Laws inasmuch as such Common Shares are being
acquired from ForeFront Holdings in a transaction not involving a public
offering and that under such Laws and applicable regulations such securities may
be resold without registration under the 1933 Act, only in certain limited
circumstances. In this connection, the Seller Responsible Parties are familiar
with SEC Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the 1933 Act. The Seller is an “accredited
investor” within the meaning of SEC Rule 501 of Regulation D, as presently in
effect.

2.32 Disclosure. No representation or warranty by the Seller contained in this
Agreement nor any statement or certificate furnished or to be furnished by or on
behalf of the Seller to the Buyer or its representatives in connection herewith
or pursuant hereto contains or will contain any untrue statement of a material
fact, or omits or will omit to state any material fact required to make the
statements contained herein or therein not misleading. There is no fact known to
the Seller that has not been disclosed by the Seller to the Buyer that might
reasonably be expected to have or result in a material adverse effect on the
operations of the Business.

Article 3. Representations and Warranties of the Buyer.

In order to induce the Seller Responsible Parties to enter into this Agreement
and sell the Purchased Assets, each of the Buyer and ForeFront Holdings makes
the following representations and warranties to the Seller Responsible Parties,
which representations and warranties shall be true and correct as of the date
hereof:

3.1 Organization and Standing. The Buyer is a corporation duly incorporated,
validly existing, and in good standing under the laws of the State of Florida
and has all requisite corporate power and authority to own, lease and operate
its properties and assets and to conduct its business as it is now being
conducted.

3.2 Binding Agreement. The Buyer has all requisite corporate power and authority
to enter into this Agreement, to execute and deliver this Agreement, to carry
out its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery

 

28



--------------------------------------------------------------------------------

of this Agreement by the Buyer and the consummation by the Buyer of its
obligations hereunder have been duly and validly authorized by all necessary
corporate and stockholder action on the part of the Buyer. This Agreement has
been duly executed and delivered on behalf of the Buyer and, assuming the due
authorization, execution and delivery by the Seller Responsible Parties,
constitutes a legal, valid and binding obligation of the Buyer enforceable in
accordance with its terms.

3.3 Absence of Violations or Required Consents. The execution, delivery and
performance by the Buyer of this Agreement does not and will not: (a) violate or
result in the breach or default of any provision of the articles of
incorporation or by-laws of the Buyer; (b) violate any Law or Governmental Order
applicable to the Buyer or any of its properties or assets; (c) except for the
Required Consents, require any consent, approval, authorization or other order
of, action by, registration or filing with or declaration or notification to any
Governmental Authority or any other Person; or (d) result in any violation or
breach of, constitute a default (or event which with the giving of notice, or
lapse of time or both, would become a default) under, require any consent under,
or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, or result in the creation of any
Encumbrance on any of the Buyer’s assets pursuant to, any note, bond, mortgage
or indenture, contract, agreement, lease, sublease, license or permit, or
franchise to which the Buyer is a party or by which its assets are bound.

3.4 Valid Issuance of the Shares. The Common Shares that are being issued to the
Seller hereunder, when issued and delivered in accordance with the terms of this
Agreement for the consideration expressed herein, will be duly and validly
issued, fully paid, and nonassessable, and will be free of restrictions on
transfer other than restrictions on transfer under this Agreement and under
applicable state and federal securities Laws and free of preemptive rights.

3.5 Litigation. There are no Actions pending or threatened to be brought by or
before any Governmental Authority, against the Buyer or any of its Affiliates
that (i) seeks to question, delay or prevent the consummation of the
transactions contemplated hereby, or (ii) would reasonably be expected to affect
adversely the ability of the Buyer to fulfill its obligations hereunder,
including without limitation, the Buyer’s obligations under Article 1 hereof.

3.6 Commissions. Except as provided below, there is no broker or finder or other
Person who has any valid claim against the Seller, any of their respective
Affiliates or any of their respective assets for a commission, finders’ fee,
brokerage fee or other similar fee in connection with this Agreement, or the
transactions contemplated hereby, by virtue of any actions taken by on or behalf
of the Buyer or its officers, employees or agents. The Buyer has agreed to pay
at Closing, at its sole expense, an advisory fee to Stanford Financial Group
Company in connection with the consummation of the Sale.

Article 4. Covenants and Agreements.

4.1 Conduct of Business in the Ordinary Course. During the period following the
execution of this Agreement and the Closing, the Seller Responsible Parties
shall conduct the

 

29



--------------------------------------------------------------------------------

Business in the ordinary course consistent with past practice under the
supervision of the existing management team. Without limiting the generality of
the foregoing, the Seller shall not:

(a) sell, lease, license, encumber or subject to any Encumbrance, dispose of,
pledge, grant or transfer, or authorize the sale, lease, license, disposition,
pledge, grant or transfer of any of the Purchased Assets;

(b) grant any increase in the compensation of any employee or independent
contractor (whether directly or through an Employee Benefit Plan), except merit,
incentive or promotional increases in the ordinary course of business consistent
with past practice, or assume sponsorship of any Employee Benefit Plan;

(c) enter into any employment agreement or severance agreement with any employee
of the Business except in the ordinary course of business consistent with past
practice;

(d) incur or guaranty any indebtedness for borrowed money other than
indebtedness repaid prior to the Closing or indebtedness that will constitute
Excluded Liabilities;

(e) amend the articles of incorporation, the bylaws or other organizational
documents of Seller;

(f) defer the payment of any accounts payable;

(g) make any loans, advances or capital contributions to, or investments in, any
other Person, other than in the ordinary course of business;

(h) make any capital expenditures in excess of $10,000 in the aggregate, other
than in the ordinary course of business consistent with past practice;

(i) merge or consolidate with, or acquire any equity or all or substantially all
of the assets of, any other Person;

(j) declare, set aside or pay any dividend or distribution;

(k) sell, assign or transfer any of the Intellectual Property Rights, or any
portion thereof, or disclose any proprietary confidential information relating
to the Intellectual Property Rights to any Person;

(l) enter into, amend or terminate any Material Contract (except in the ordinary
course of business or as required by their terms); or

(m) agree, in writing or otherwise, to do any of the foregoing.

In addition, the Seller Responsible Parties shall maintain the tangible
Purchased Assets in their present condition, ordinary wear and tear excepted,
and use its reasonable efforts to preserve its existing relations with its
employees, customers, suppliers and others with whom it has a

 

30



--------------------------------------------------------------------------------

business relationship. Furthermore, prior to the Closing, the Seller Responsible
Parties shall supply all information necessary to assist the Buyer in making all
applications necessary to obtain the licenses, Permits, approvals and the
assignment of any contracts held by Seller for use in connection with or
otherwise related to the Business.

4.2 Maintenance of Corporate Books. During the period following the execution of
this Agreement and the Closing, the Seller Responsible Parties shall maintain
its books, accounts and records in the usual, regular and ordinary manner, in
accordance with GAAP, on a basis consistent with prior years, and to accurately
maintain in all material respects its records until the Closing.

4.3 Access. During the period following the execution of this Agreement and the
Closing, the Seller Responsible Parties shall provide Buyer and its
representatives reasonable access during normal business hours and upon
reasonable advance notice, to all properties, books and records, contracts,
Permits and other documents of or relating to the Purchased Assets or the
Business to make such investigation as shall reasonably be deemed desirable, and
including access to employees for purposes of enrolling such employees in
Buyer’s employee benefit plans, and to the officers and key managers of Seller,
to the extent that such access does not materially interfere with the conduct of
the Business. Without limiting the generality of the foregoing, the Seller
Responsible Parties shall promptly deliver the following financial information
to the Buyer: (a) the Audited Financial Statements; and (b) federal and state
income tax returns for the three most recently completed tax years of Seller.

4.4 Exclusive Negotiations. From the date of this Agreement and hereafter as
provided herein, neither Seller nor any of its officers, directors,
representatives or Affiliates shall, directly or indirectly, solicit or initiate
the submission of any offer or proposal by, or participate in discussions or
negotiations with, or provide any information to or otherwise cooperate with,
any Person (other than Buyer or any officer or representative of Buyer)
concerning any Third Party Transaction (as defined below). Each of the Seller
Responsible Parties agrees that it will immediately cease and cause to be
terminated any existing activities, discussions or negotiations with any Persons
conducted heretofore with respect to a Third Party Transaction. “Third Party
Transaction” shall mean (a) any acquisition of any controlling interest in, or
all or a substantial portion of the Seller, (b) the possible disposition of any
of the Purchased Assets or the Business, (c) the possible issuance of any
capital stock of Seller, or (d) any business combination involving the Seller or
the Business, whether by way of merger, consolidation, share exchange or other
transaction.

4.5 Conduct of the Business following the Closing. On or prior to the Closing
Date, the Seller Responsible Parties shall deliver an executed letter of
instruction to all of the Seller’s customers and distributors notifying such
parties of the consummation of the transactions contemplated hereby and
specifically instructing all customers to remit payment relating to the
Purchased Assets directly to the Buyer. In the event the Seller receives
payments from any customer with respect to any accounts receivable which are
part of the Purchased Assets, the Seller shall hold such funds in trust for the
benefit of the Buyer and immediately turnover such receipts to the Buyer.

 

31



--------------------------------------------------------------------------------

4.6 Non-Solicitation. Neither the Seller nor its Affiliates shall for the period
from the date hereof through the date that is three years following the Closing
Date, without the prior written consent of the Buyer, directly or indirectly,
solicit to hire or hire (or cause or seek to cause to leave the employ of the
Seller) any employee, independent contractor or agent of the Seller.

4.7 Confidentiality. At all times following the Closing Date, each of the
parties and any corporation, partnership or trust controlled, directly or
indirectly, by any of the parties shall maintain the confidentiality of, and
shall not use for the benefit of itself or others, any confidential information
concerning the Business or the Purchased Assets (the “Confidential
Information”); provided, however, that this paragraph (a) shall not restrict
(i) disclosure by either party of any Confidential Information required by
applicable statute, rule or regulation or any court of competent jurisdiction,
provided that the non-disclosing party is given notice and an adequate
opportunity to contest such disclosure, (ii) any disclosure on a confidential
basis to the respective attorneys, accountants, lenders and investment bankers
of the parties, (iii) any disclosure of information which is available publicly
as of the date of this Agreement, which, after the date of this Agreement,
becomes available publicly through no fault of the disclosing party, which is
disclosed to either party by another Person who acquired it from a third party
without an obligation of confidentiality to the Buyer or the Seller or which is
independently developed by an employee of either party who had no access to such
information, (iv) the respective parties’ use of such information to protect or
enforce their rights under this Agreement, in connection with tax or other
regulatory filings or their use of such information to protect their rights
against any third party, and (v) the parties’ (and their respective Affiliates)
use of such information in the conduct of their own businesses if and to the
extent not prohibited by this Section. Any and all information disclosed by the
Buyer to the Seller Responsible Parties as a result of the negotiations leading
to the execution of this Agreement, or in furtherance thereof, which information
was not already known to the Seller Responsible Parties shall be deemed
Confidential Information.

4.8 Public Announcements. Except as otherwise required by law or the rules of
any stock exchange or automated quotation system, the parties shall not issue
any report, statement or press release or otherwise make any public announcement
with respect to this Agreement and the other transactions contemplated hereby
without prior consultation with and approval of the other parties hereto (which
approval shall not be unreasonably withheld). Notwithstanding the foregoing,
either party may at any time furnish any required information to the SEC
regarding this Agreement or the transactions contemplated hereby.

4.9 Non-Compete.

(a) Each of the Seller Responsible Parties covenants and agrees on its own
behalf and on behalf of each of its Affiliates that from the date hereof and
until the third (3rd) anniversary of the Closing Date, neither the Seller not
its Affiliates will directly or indirectly, engage in or have any interest in
any sole proprietorship, partnership, corporation, limited liability company or
business, whether as an employee, partner, agent, security holder, consultant or
otherwise, that directly or indirectly (or through any affiliated entity)
engages in competition

 

32



--------------------------------------------------------------------------------

with the Business (based on the business in which the Seller was engaged or was
actively planning on being engaged as of the Closing Date and in the geographic
areas in which the Seller operated or was actively planning on operating as of
the Closing Date).

(b) Each of the Seller Responsible Parties acknowledges and agrees that the
covenants provided for in this Section are reasonable and necessary in terms of
time, area and line of business to protect the Buyer’s legitimate business
interests as a Buyer of the Purchased Assets, which includes protecting valuable
confidential business information, substantial relationships with customers
throughout the Restricted Area and customer goodwill associated with the Seller
and the Business. Each of the Seller Responsible Parties expressly authorizes
the enforcement of the covenants provided for in this Section by (i) the Buyer,
and (ii) any successors to the ownership of the Purchased Assets and/or the
Business. To the extent that the covenant provided for in this Section may later
be deemed by a court to be too broad to be enforced with respect to its duration
or with respect to any particular activity or geographic area, the court making
such determination shall have the power to reduce the duration or scope of the
provision. The provision as modified shall then be enforced.

(c) It is agreed by each of the Seller Responsible Parties on its own behalf and
on behalf of its Affiliates that Buyer would be irreparably damaged by reason of
any violation of this Section by the Seller or its Affiliates, and that any
remedy at law for breach of such provisions would be inadequate. Therefore, the
Buyer shall be entitled to seek and obtain injunctive or other equitable relief
(including, but not limited to, a temporary restraining order, a temporary
injunction or a permanent injunction) against each of the Seller Responsible
Parties and their respective Affiliates, for breach or threatened breach of such
provisions and without the necessity of proving actual monetary loss. It is
expressly understood by each of the Seller Responsible Parties that this
injunctive or other equitable relief shall not be the Buyer’s exclusive remedy
for any breach of this covenant and the Buyer shall be entitled to seek any
other relief or remedy that may be available by contract, statute, law or
otherwise for any breach hereof. It is agreed that the Buyer shall also be
entitled to recover any and all attorneys’ fees and expenses in the enforcement
of the provisions hereof.

4.10 Registration Rights.

(a) If at any time or times after the date hereof, ForeFront Holdings shall
determine to register any of its common stock under the 1933 Act, whether in
connection with a public offering of securities by ForeFront Holdings, a public
offering thereof by shareholders, or both (but not in connection with a
registration effected solely to implement an employee benefit plan or a
transaction to which Rule 145, Rule 701, or any other similar rule of the SEC
under the 1933 Act is applicable), then, ForeFront Holdings will promptly give
written notice thereof to the Seller and will use its reasonable efforts to
effect the registration under the 1933 Act of all Common Shares which the Seller
may request in a writing delivered to ForeFront Holdings within fifteen
(15) days after the notice given by ForeFront Holdings; provided, however, that
in the event that any registration pursuant to this Section shall be, in whole
or in part, an underwritten public offering of shares of common stock, the
number of Common Shares to be included in such an underwriting may be reduced,
pro rata as to all participating shareholders, if

 

33



--------------------------------------------------------------------------------

and to the extent that the managing underwriter shall be of the opinion that
such inclusion would adversely affect the marketing of the securities to be sold
by ForeFront Holdings or the controlling shareholders therein.

(b) Upon the first to occur of (i) the deemed satisfaction of Promissory Note B
under Section 1.6(f) hereof, or (ii) the third (3rd) anniversary of the Closing
Date, Seller shall be entitled to demand that ForeFront Holdings prepare and
file with the SEC, within 90 days from the date of demand, a registration
statement on an appropriate registration statement form under the 1933 Act, so
as to permit a resale of the Common Shares under the 1933 Act by the Seller as
selling stockholders and not as underwriters.

(c) ForeFront Holdings will maintain the registration statement(s) or
post-effective amendment filed under this Section effective under the 1933 Act
until the earlier of (i) the date that none of the Common Shares covered by such
registration statement(s) are issued and outstanding, (ii) the date that all of
the Common Shares have been sold pursuant to such registration statement(s),
(iii) the date the Seller receives an opinion of counsel to ForeFront Holdings
that the Common Shares may be sold under the provisions of Rule 144, promulgated
under the 1933 Act, without limitation as to volume, (iv) all Common Shares have
been otherwise transferred to persons who may trade such shares without
restriction under the 1933 Act, and ForeFront Holdings has delivered a new
certificate or other evidence of ownership for such securities not bearing a
restrictive legend, or (v) the fifth (5th) anniversary of the Closing Date.

(d) ForeFront Holdings shall use diligent best efforts to cause any registration
statement filed hereunder to become effective as soon as practical following the
filing of such registration statement(s).

(e) Seller will cooperate with ForeFront Holdings in all respects in connection
with this Section, including timely supplying in writing all information
reasonably requested by ForeFront Holdings (which shall include all information
regarding the Seller and proposed manner of sale of the Common Shares required
to be disclosed in the registration statement) and executing and returning all
documents reasonably requested in connection with the registration and sale of
the Common Shares and entering into and performing its obligations under any
underwriting agreement, if the offering is an underwritten offering, in usual
and customary form, with the managing underwriter or underwriters of such
underwritten offering.

4.11 Name Change Amendment. Within six (6) months of the Closing Date, the
Seller shall provide the Buyer with certified copies of articles of amendment to
its articles of incorporation as filed with the Secretary of State of the State
of Florida evidencing a change in the corporate name of Seller to a name not
containing any derivative of “Burton Golf” or any other trade names being
acquired hereby.

 

34



--------------------------------------------------------------------------------

Article 5. Conditions to Obligations of the Buyer.

The obligations of the Buyer to consummate the transactions contemplated by this
Agreement are, at its option, in its sole discretion, subject to satisfaction of
each of the following conditions:

5.1 Representations and Warranties. The representations and warranties of the
Seller Responsible Parties contained herein shall be true and correct in all
material respects at and as of the Closing Date as though each such
representation and warranty were made at and as of such time, other than such
representations and warranties as are made as of a specific date.

5.2 Performance by the Seller Responsible Parties. All of the covenants and
agreements to be complied with and performed by the Seller Responsible Parties
on or before the Closing Date shall have been complied with or performed in all
material respects.

5.3 Certificate. The Seller Responsible Parties shall have delivered to the
Buyer a certificate, dated as of the Closing Date, executed on behalf of the
Seller Responsible Parties by their duly authorized officers to the effect of
Sections 5.1 and 5.2.

5.4 Consents; No Objections. All approvals for the Sale and all material
consents, waivers, approvals, orders and authorizations from third parties
required to be made or obtained for the authorization, execution, delivery and
performance of this Agreement, the consummation of the transactions contemplated
hereby and the continuation in force of any rights, licenses, permits,
authorizations, agreements, instruments or documents of the Seller, shall have
been obtained and become final and non-appealable (provided that if any appeal
or a petition for reconsideration is filed after any such approval has been
obtained, such approval shall be deemed to be final and non-appealable unless
the Buyer shall have delivered to the Seller an opinion of counsel rendered in
good faith that it is probable that such approval will be reversed and/or
vacated upon any such appeal or petition for reconsideration). Neither any
statute, rule, regulation, order, stipulation, decree, judgment, or injunction
shall be enacted, promulgated, entered, enforced, or deemed application to the
purchase nor any other action shall have been taken by any Government Entity
(i) which prohibits the consummation of the transactions contemplated by this
Agreement; (ii) which prohibits Buyer’s ownership or operation of all or any
material portion of the Business or the Purchased Assets, or which compels the
Buyer to dispose of or hold separately all or any portion of the Buyer’s or the
Seller’s business or the Purchased Assets as a result of the transaction
contemplated herein; (iii) which makes the purchase of, or payment for, some or
all of the Purchased Assets illegal; (iv) which imposes material limitations on
the ability of the Buyer to acquire or hold or to exercise effectively all
rights of ownership of the Purchased Assets; or (v) which imposes any
limitations on the ability of the Buyer effectively to control in any material
respect the Business or operations of the Seller.

5.5 No Proceedings or Litigation. There shall not have been instituted, pending
or threatened any action or proceeding (or any investigation or other inquiry
that might result in such an action or proceeding) by or before any Government
Entity (i) which prohibits the

 

35



--------------------------------------------------------------------------------

consummation of the transactions contemplated by this Agreement; (ii) which
prohibits Buyer’s ownership or operation of all or any of the Business or the
Purchased Assets, or which compels the Buyer to dispose of or hold separately
all or any portion of the Buyer’s or the Seller’ business or assets as a result
of the transaction contemplated herein; (iii) which makes the purchase of, or
payment for, some or all of the Purchased Assets illegal; (iv) which imposes
limitations on the ability of the Buyer to acquire or hold or to exercise
effectively all rights of ownership of the Purchased Assets; or (v) which
imposes any limitations on the ability of the Buyer effectively to control in
any material respect the Business or operations of the Seller. No preliminary or
permanent injunction or other order issued by any United States federal or state
Governmental Authority, nor any Law promulgated or enacted by any United States
federal or state Governmental Authority, that restrains, enjoins or otherwise
prohibits the transactions contemplated hereby or limits the ability in any
respect of the rights of the Seller to hold its assets and conduct its present,
planned or prospective business, or imposes civil or criminal penalties on any
stockholder, director or officer of the Buyer if such transactions are
consummated, shall be in effect.

5.6 No Material Adverse Events. Since the date hereof, there shall have been no
material adverse change in the assets, revenue, working capital, gross margins,
results of operations of the Seller. Since the date hereof there shall have been
no casualty loss, condemnation or taking instituted against any asset of the
Seller.

5.7 Due Diligence. The Buyer shall have completed a due diligence review,
including a legal and financial review of the Seller, the Business and the
Purchased Assets, which review shall be satisfactory to the Buyer, in its sole
and absolute discretion.

5.8 Employment Agreements. The Buyer shall have entered into employment
agreements with Donald Ochsenreiter and Terry Andre in the form of composite
Exhibit H attached hereto.

5.9 Lease Agreement. The parties to this Agreement shall have entered into a
lease agreement for the Premises in the form of Exhibit F attached hereto.

5.10 Non-disturbance Agreement. The Buyer shall have received a duly executed
Non-Disturbance Agreement with respect to its lease of the Premises from the
Seller’s mortgagor in the form of Exhibit G attached hereto.

5.11 Financial Information. The Seller shall have obtained, to the extent the
Buyer requires audited or reviewed financial statements of the Seller in order
to comply with the reporting requirements of the SEC set forth in Regulations
S-K and S-X, (or, if Buyer proposes to have its auditors audit any such
financial statements, the Seller has provided audited balance sheets as of the
end of the fiscal years hereinafter described and income statements and
statements of cash flows and changes in equity for such periods, in each case,
for the Seller in the form required by Regulations S-K and S-X), the required
audited or reviewed financial statements of the Seller covering the years ended
December 31, 2005, 2004 and 2003 and each subsequent fiscal quarter, reasonably
sufficient and timely enough to permit the Buyer

 

36



--------------------------------------------------------------------------------

reasonably to satisfy such obligations, including, without limitation, having
provided reasonable access to any auditors engaged by the Buyer for such purpose
and delivering one or more representation letters from the Seller to any such
auditors as may be reasonably requested by the Buyer to allow such auditors to
complete any such audit or review and to issue an opinion on such financial
statements acceptable to the SEC.

5.12 Closing Date Net Assets. The parties shall have determined the value of the
Net Assets which shall be not less than $2,318,407.

5.13 Environmental Report. The Buyer shall have obtained a Phase I environmental
report concerning the premises subject to the Lease and any other real property
utilized in connection with the Business that shall state that there are no
violations of Environmental Laws or regulations or conditions which could in the
future cause any violations of Environmental Laws or regulations.

Article 6. Conditions to Obligations of the Seller Responsible Parties.

The obligations of the Seller Responsible Parties to consummate the transactions
contemplated by this Agreement are, at its option, in its sole discretion,
subject to satisfaction of each of the following conditions:

6.1 Representations and Warranties. The representations and warranties of the
Buyer and ForeFront Holdings contained herein shall be true and correct in all
material respects (other than those representations and warranties that are
qualified by Material Adverse Effect, which shall be true and correct in all
respects) at and as of the Closing Date as though each such representation and
warranty were made at and as of such time, other than such representations and
warranties as are made as of a specific date, in each case except for changes
that are expressly contemplated by this Agreement, and except for such failures
to be true and correct that (without regard to materiality concepts therein once
such failure is established) would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on the business,
results of operations or financial condition of the Buyer, taken as a whole.

6.2 Performance by the Buyer. All of the covenants and agreements to be complied
with and performed by the Buyer on or prior to the Closing Date shall have been
complied with or performed in all material respects.

6.3 Certificate. The Buyer shall have delivered to the Seller a certificate,
dated as of the Closing Date, executed on behalf of the Buyer by its duly
authorized officers to the effect of Sections 6.1 and 6.2.

6.4 No Proceedings or Litigation. No preliminary or permanent injunction or
other order issued by any United States federal or state Governmental Authority,
nor any Law promulgated or enacted by any United States federal or state
Governmental Authority, that restrains, enjoins or otherwise prohibits the
transactions contemplated hereby.

 

37



--------------------------------------------------------------------------------

6.5 Due Diligence. The Seller shall have completed a due diligence review,
including a legal and financial review of the Buyer, which review shall be
satisfactory to the Seller, in its sole and absolute discretion.

6.6 Employment Agreements. The Buyer shall have entered into employment
agreements with Donald Ochsenreiter and Terry Andre in the form of composite
Exhibit H attached hereto.

Article 7. Tax Matters.

7.1 Liability for Taxes.

(a) The Seller Responsible Parties shall be liable for and shall indemnify the
Buyer, for (i) all Taxes (as defined below) imposed on the Seller, or for which
the Seller may otherwise be liable, for any taxable year or period that ends on
or before the Closing Date (“Pre-Closing Tax Periods”) and, with respect to any
portion of a taxable year or period beginning before and ending after the
Closing Date (“Straddle Period”), the portion of such Straddle Period ending on
and including the Closing Date, and (ii) all liabilities imposed on the Seller
on or before the Closing Date under Treasury Regulations Section 1.1502-6 (or
any similar provision of state, local or foreign law) for Taxes of the Seller or
any other corporation which is affiliated with the Seller (other than the
Seller).

(b) The Buyer shall be liable for, and shall indemnify the Seller and its
Affiliates for, all Taxes imposed on the Seller or any of its Affiliates with
respect to the Seller for any taxable year or period that begins after the
Closing Date and, with respect to a Straddle Period, the portion of such
Straddle Period beginning after the Closing Date.

(c) For purposes of this Section 7.1, whenever it is necessary to determine the
liability for Taxes of the Seller for a portion of a Straddle Period:

(i) real, personal and intangible property Taxes (“Property Taxes”) for the
Pre-Closing Tax Period shall be equal to the amount of such Property Taxes for
the entire Straddle Period multiplied by a fraction, the numerator of which is
the number of days during the Straddle Period that are in the Pre-Closing Tax
Period and the denominator of which is the number of days in the Straddle
Period; and

(ii) all other Taxes for the Pre-Closing Tax Period shall be determined by
assuming that the Seller had a taxable year or period that ended at the close of
the Closing Date.

7.2 Adjustment to Purchase Price. The Buyer and the Seller Responsible Parties
agree to report any indemnification payment made by the Seller under Section 7.1
as an adjustment to the Purchase Price, contribution to capital, or other
non-taxable amount to the extent that there is substantial authority for such
reporting position under applicable law.

 

38



--------------------------------------------------------------------------------

7.3 Transfer and Conveyance Taxes. The Seller shall be liable for and shall pay
all applicable sales, transfer, recording, deed, stamp and other similar taxes
resulting from the consummation of the transactions contemplated by this
Agreement; provided, however, that the Buyer shall pay all documentary stamp tax
expense applicable to Promissory Note A, Promissory Note B and Promissory Note
C.

7.4 Survival. Claims for indemnification under Section 7.1 shall survive until
the expiration of the applicable statute of the limitations (including any
extensions or waivers of such statutes).

Article 8. Survival; Indemnification.

8.1 Survival of Representations, Warranties, Covenants and Agreements. All
representations, warranties, covenants and agreements made by any Party to this
Agreement will survive the Closing for a period of three (3) years; provided,
however, that (i) there will be no expiration date for any Claims and Damages
relating to a Breach of or inaccuracy in the representations and warranties
contained in Sections 2.3, 2.10 and 3.2; and (ii) the representations and
warranties of the Seller Responsible Parties contained in Sections 2.19 and 2.25
shall survive for the duration of any applicable statute of limitations, the
duration of any suspension, waiver or extension thereof, and for sixty (60) days
thereafter. No investigation by or knowledge of Buyer or its representatives
will affect in any manner the representations, warranties, covenants or
agreements of Sellers set forth in this Agreement (or in any document to be
delivered in connection with the consummation of the transactions contemplated
by this Agreement) or Buyer’s right to rely thereon, and such representations,
warranties and covenants will survive any such investigation.

8.2 Indemnification by the Seller Responsible Parties. Subject in all respects
to the provisions of this Article 8, each of the Seller Responsible Parties
jointly and severally hereby agrees to indemnify and hold harmless the Buyer and
its Affiliates, officers, directors, employees, agents and representatives after
the Closing Date from and against any Claims and Damages incurred by them
arising out of or resulting from:

(a) any breach on the part of the Seller Responsible Parties (or any of them) of
(i) any representation or warranty made herein or in any certificate delivered
by the Seller Responsible Parties (or any of them) pursuant to this Agreement or
(ii) any covenant or agreement made by the Seller Responsible Parties (or any of
them) in this Agreement;

(b) any Excluded Liability; or

(c) any third party claim existing as of the Closing Date, including those in
which the Seller is a plaintiff or defendant or any dispute initiated by the
Seller prior to the Closing, including without limitation arising out of any
third party claim initiated following the Closing arising out of any event that
occurred prior to the Closing (a “Liability Claim”).

 

39



--------------------------------------------------------------------------------

8.3 Indemnification by the Buyer. Subject in all respects to the provisions of
this Article 8, each of the Buyer and ForeFront Holdings jointly and severally
hereby agrees to indemnify and hold harmless the Seller Responsible Parties and
their Affiliates, officers, directors, employees, agents and representatives
after the Closing Date from and against any Claims and Damages incurred by them
arising out of or resulting from any breach on the part of the Buyer of (i) any
representation or warranty made by the Buyer and ForeFront Holdings in Article 3
hereof or in any certificate delivered pursuant to this Agreement or (ii) any
covenant or agreement made by the Buyer and ForeFront Holdings in this
Agreement.

8.4 Limitations on Indemnification Claims and Liability. Notwithstanding any
other provision of this Article 8, the provisions of Article 2 or any other
provision of this Agreement, the maximum amount of actual Claims and Damages for
which the Seller Responsible Parties shall be obligated to indemnify the Buyer
shall be limited to an amount equal to $2,100,000; provided, however, that the
foregoing limitation on indemnification shall not apply (and the Seller
Responsible Parties’ indemnification obligations shall be unlimited) with
respect to any Claims and Damages arising from any breach of the representations
and warranties set forth in Section 2.10 (Title to Assets; Related Matters),
above; provided, further, that the limitation on indemnification shall apply to
the representation set forth in item (iii) of Section 2.10 regarding the
condition of the Equipment. The respective representations and warranties of the
Seller Responsible Parties and the Buyer and ForeFront Holdings set forth in
this Agreement or in any certificate delivered pursuant to this Agreement, and
the opportunity to make a claim for indemnification, or otherwise be indemnified
or held harmless, under this Article 8 with respect thereto or with respect to
(i) any covenant or agreement relating to any action required by this Agreement
to be taken prior to or at the Closing or (ii) any Liability Claim shall survive
until a final, unappealable order is entered with respect to such Liability
Claim and indemnification is made by the Seller Responsible Parties as provided
herein. Any and all covenants and agreements relating to any action required by
this Agreement to be taken after the Closing shall survive the Closing forever
and shall not expire with, and be terminated and extinguished upon, the Closing.

8.5 Computation of Claims and Damages. Whenever an Indemnifying Party is
required to indemnify and hold harmless an Indemnified Party from and against
and hold the Indemnified Party harmless from, or to reimburse the Indemnified
Party for, any item of Claim or Damage under this Agreement, the Indemnifying
Party will, subject to the provisions of this Article 8, pay the Indemnified
Party the amount of the Claim or Damage reduced by (i) any amounts to which the
Indemnified Party actually recovers from third parties in connection with such
Claim or Damage (“Reimbursements”), and reduced by (ii) the Net Proceeds of any
insurance policy payable to the Indemnified Party with respect to such Claim or
Damage. For purposes of this Section 8.5, “Net Proceeds” shall mean the
insurance proceeds actually paid, less any deductibles, co-payments, premium
increases, retroactive premiums or other payment obligations (including
attorneys’ fees and other costs of collection) that relates to or arises from
the making of the claim for indemnification. The Indemnified Party shall use
reasonable efforts to pursue Reimbursements or Net Proceeds that may reduce or
eliminate Claims and Damages and otherwise to mitigate Claims and Damages. If
any Indemnified Party receives any

 

40



--------------------------------------------------------------------------------

Reimbursement or Net Proceeds after an indemnification payment is made which
relates thereto, the Indemnified Party shall promptly repay to the Indemnifying
Party such amount of the indemnification payment as would not have been paid had
the Reimbursement or Net Proceeds reduced the original payment at such time or
times as and to the extent that such Reimbursement or Net Proceeds is actually
received. The Indemnified Party shall make available to the Indemnifying Party
and its agents and representatives all pertinent records, materials and
information, and provide reasonable access during normal business hours to the
Indemnified Party’s employees, properties, books and records, and shall
otherwise cooperate with and assist the Indemnifying Party and its agents and
representatives in reviewing the propriety and the amount of any Claims or
Damages, including, without limitation, the availability and/or amounts of
Reimbursements and Net Proceeds.

8.6 Notice of Claims. Upon obtaining actual knowledge of any Claim or Damage
which has given rise to, or could reasonably give rise to, a claim for
indemnification hereunder, the party seeking indemnification (the “Indemnified
Party”) shall, as promptly as reasonably practicable (but in no event later than
30 days) following the date the Indemnified Party has obtained such knowledge,
give written notice (a “Notice of Claim”) of such claim to the party or parties
from which indemnification is or will be sought under this Article 8 (the
“Indemnifying Party”). The Indemnified Party shall furnish to the Indemnifying
Party in good faith and in reasonable detail such information as the Indemnified
Party may have with respect to such indemnification claim (including copies of
any summons, complaint or other pleading which may have been served on it and
any written claim, demand, invoice, billing or other document evidencing or
asserting the same). No failure or delay by the Indemnified Party in the
performance of the foregoing shall reduce or otherwise affect the obligation of
the Indemnifying Party to indemnify and hold the Indemnified Party harmless,
except to the extent that such failure or delay shall have materially adversely
affected the Indemnifying Party’s ability to defend against, settle or satisfy
any liability, damage, loss, claim or demand for which such Indemnified Party is
entitled to indemnification hereunder.

8.7 Defense of Third Party Claims. If any claim set forth in the Notice of Claim
given by an Indemnified Party pursuant to Section 8.5 hereof is a claim asserted
by a third party, the Indemnifying Party shall have 30 days after the date that
the Notice of Claim is given or deemed given by the Indemnified Party to notify
the Indemnified Party in writing of the Indemnifying Party’s election to defend
such third party claim on behalf of the Indemnified Party. If the Indemnifying
Party elects to defend such third party claim, the Indemnified Party shall make
available to the Indemnifying Party and its agents and representatives all
witnesses, pertinent records, materials and information in the Indemnified
Party’s possession or under the Indemnified Party’s control as is reasonably
required by the Indemnifying Party and shall otherwise cooperate with and assist
the Indemnifying Party in the defense of such third party claim. Regardless of
which party is defending such third party claim, the Indemnified Party shall not
pay, settle or compromise such third party claim without the consent of the
Indemnifying Party. If the Indemnifying Party elects to defend such third party
claim, the Indemnified Party shall have the right to participate in the defense
of such third party claim, at the Indemnified Party’s own expense. In the event,
however, that the Indemnified Party reasonably determines

 

41



--------------------------------------------------------------------------------

that representation by counsel to the Indemnifying Party of both the
Indemnifying Party and the Indemnified Party may present such counsel with a
conflict of interest, then such Indemnified Party may employ separate counsel to
represent or defend it in any such action or proceeding and the Indemnifying
Party will, subject to the provisions of this Article 8, pay the reasonable fees
and disbursements of such counsel when due under such counsel’s customary
billing practices. If the Indemnifying Party does not elect to defend such third
party claim or does not defend such third party claim in good faith, the
Indemnified Party shall have the right, in addition to any other right or remedy
it may have hereunder, at the Indemnifying Party’s expense, to defend such third
party claim; provided, however, that such Indemnified Party’s defense of or its
participation in the defense of any such third party claim shall not in any way
diminish or lessen the indemnification obligations of the Indemnifying Party
under this Article 8. If the Indemnifying Party subsequently reasonably
determines that the Indemnified Party is not defending such third party claim in
good faith, the Indemnifying Party shall have the right, in addition to any
other right or remedy it may have hereunder, to elect to assume the defense of
such third party claim and, to the extent that the Indemnified Party has not
defended such third party claim in good faith, and whether or not the
Indemnifying Party shall have subsequently assumed the defense thereof, the
indemnification obligations of the Indemnifying Party under this Article 8 shall
be reduced or eliminated to the extent that such failure to defend in good faith
shall have materially adversely affected the Indemnifying Party’s ability to
defend against, settle or satisfy any liability, damage, loss, claim or demand
for which such Indemnified Party is otherwise entitled to indemnification
hereunder.

8.8 Right of Setoff. Once a claim for indemnification has been made under this
Article 8, each Indemnified Party may, as one of its remedies to effect
indemnification under this Article 8, withhold or cause to be withheld and
setoff any amounts payable (under this Agreement or otherwise) following the
Closing to the Indemnifying Party, including any amounts due under Promissory
Note A or Promissory Note B. The right to setoff will be exercisable whether the
claim for indemnification is liquidated or unliquidated, whether or not the
claim for indemnification has been reduced to judgment, and regardless of any
difficulty or uncertainty in determining or computing the ultimate amount of the
indemnification claim. The exercise of a right of setoff in good faith, whether
or not ultimately deemed to be justified, will not constitute a default of any
obligation against which such setoff is made. Any amount withheld by an
Indemnified Party in setoff and which is ultimately determined not to be payable
by the Indemnifying Party will be promptly paid to the Indemnifying Party.

8.9 Claim Threshold. Notwithstanding any other provision of this Article 8, an
Indemnified Party shall not be entitled to make a claim against an Indemnifying
Party for indemnity pursuant to this Article 8 except to the extent that the
aggregate amount of Claims and Damages incurred by the Indemnified Party exceeds
Twenty-five Thousand Dollars ($25,000). Once such amount is exceeded, the
Indemnified Party shall be entitled to indemnification under this Article 8 for
all of the Claims and Damages in excess of Twenty-five Thousand Dollars
($25,000).

 

42



--------------------------------------------------------------------------------

Article 9. Definitions.

Unless otherwise stated in this Agreement, the following capitalized terms have
the following meanings:

“Action” means any action, suit, claim, arbitration, or proceeding or
investigation commenced by or pending before any Governmental Authority.

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with such specified Person.

“Agreement” or “this Agreement” means this Asset Purchase Agreement dated as of
the date first above written (including the Annexes, Schedules and Exhibits
hereto) and all amendments hereto made in accordance with the provisions of
Section 10.6 hereof.

“Audited Financial Statements” has the meaning set forth in Section 2.6(a)
hereof.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of Miami,
Florida.

“Buyer” has the meaning specified in the introductory paragraph to this
Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.

“Claims and Damages” means, except as otherwise expressly provided in this
Agreement, any and all losses, claims, demands, liabilities, obligations,
actions, suits, orders, statutory or regulatory compliance requirements, or
proceedings asserted by any Person (including, without limitation, Governmental
Authorities), and all damages, costs, expenses, assessments, judgments,
recoveries and deficiencies, including, to the extent required pursuant to
Article 8, reasonable attorneys’ fees and costs, incurred by or awarded against
a party to the extent indemnified in accordance with Article 8 hereof.

“Closing” has the meaning set forth in Section 1.9 hereof.

“Closing Cash Payment” means the payment of $2,100,000 due and payable to the
Seller by the Buyer in accordance with the schedule set forth in Section 1.6(b)
hereof (such amount includes the amounts being paid by Buyer pursuant to
Section 1.6(a) hereof).

“Closing Date” has the meaning set forth in Section 1.9 hereof.

“Closing Date Balance Sheet” has the meaning set forth in Section 1.8 hereof.

“Closing Date Financial Information” has the meaning set forth in Section 1.8
hereof.

“Closing Date Net Assets” has the meaning set forth in Section 1.8 hereof.

 

43



--------------------------------------------------------------------------------

“Closing Date Schedule of Net Assets” has the meaning set forth in Section 1.8
hereof.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Shares” has the meaning set forth in Section 1.6(e) hereof.

“Control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or to cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, by contract or otherwise, including, without
limitation, the ownership, directly or indirectly, of securities having the
power to elect a majority of the board of directors or similar body governing
the affairs of such Person.

“December 31, 2005 Balance Sheet” means the audited balance sheet of the Seller
as of December 31, 2005.

“Employee Benefit Plans” means all “employee benefit plans” within the meaning
of Section 3(3) of ERISA, all bonus, stock option, stock purchase, incentive,
deferred compensation, retirement, supplemental retirement, profit sharing,
severance and other employee benefit plans, programs, policies or arrangements,
and all employment, retention, change of control or compensation agreements, in
each case for the benefit of, or relating to, any current employee or former
employee of either of the Seller, other than any de minimis, fringe or unwritten
benefit plans, programs, policies or arrangements, the costs of which, to the
Seller, are not material.

“Encumbrance” means any security interest, pledge, mortgage, lien (including,
without limitation, tax liens), charge, encumbrance, easement, adverse claim,
preferential arrangement, restriction or defect in title.

“Environmental Claims” means any and all actions, suits, demands, demand
letters, claims, liens, notices of non-compliance or violation, investigations,
proceedings, consent orders or consent agreements relating in any way to any
Environmental Law, any Environmental Permit, Hazardous Materials or arising from
alleged injury or threat of injury to health, safety or the environment,
including, without limitation (a) by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
Person for damages, contributions, indemnification, cost recovery, compensation
or injunctive relief.

“Environmental Law” means any Law relating to the environment, health, safety or
Hazardous Materials, in force and effect on the Closing Date (exclusive of any
amendments or changes to such Law or any regulations promulgated thereunder or
orders, decrees or judgments issued pursuant thereto which are enacted,
promulgated or issued after the date hereof, or in the case of such certificate,
on or after the Closing Date), including but not limited to, CERCLA; the
Resource Conservation and Recovery Act of 1986 and Hazardous and Solid Waste
Amendments of 1984, 42 U.S.C. (S)(S)6901 et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. (S)(S)6901 et seq.; the Clean Water Act, 33 U.S.C.
(S)(S)1251 et seq.; the Toxic Substances

 

44



--------------------------------------------------------------------------------

Control Act of 1976, 15 U.S.C. (S)(S)2601 et seq.; the Clean Air Act of 1966, as
amended, 42 U.S.C. (S)(S)7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
(S)(S)300f et seq.; the Atomic Energy Act, 42 U.S.C. (S)(S)2011 et seq.; the
Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. (S)(S)136 et seq.;
and the Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C.
(S)(S)1101 et seq.

“Environmental Permits” means all permits, approvals, identification numbers,
licenses and other authorizations required under any applicable Environmental
Law.

“Equipment” means all of the tangible personal property, machinery, equipment,
vehicles, rolling stock, furniture, and fixtures in which the Seller has an
interest, by ownership or lease, together with any replacements thereof, or
additions thereto made in the ordinary course of business between the date
hereof and the Closing Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” has the meaning set forth in Section 2.20 hereof.

“ForeFront Holdings” means ForeFront Holdings, Inc., a Florida corporation
(f/k/a Datrek Miller International, Inc.).

“GAAP” means United States generally accepted accounting principles and
practices as in effect from time to time.

“Governmental Authority” means any United States federal, state or local
government or any foreign government, any governmental, regulatory, legislative,
executive or administrative authority, agency or commission or any court,
tribunal, or judicial body.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority. Governmental Orders shall not include Permits.

“Hazardous Materials” means petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, and any other chemicals, materials,
or substances designated, classified or regulated as being “hazardous” or
“toxic”, or words of similar import, under any Environmental Law.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“Indebtedness” means obligations with regard to borrowed money and leases
classified or accounted for as capital or financing leases on financial
statements, but shall expressly not include either accounts payable or accrued
liabilities that are incurred in the ordinary course of business or obligations
under operating leases classified or accounted for as such on financial
statements.

 

45



--------------------------------------------------------------------------------

“Indemnified Party” has the meaning set forth in Section 8.6 hereof.

“Indemnifying Party” has the meaning set forth in Section 8.6 hereof.

“Intellectual Property Rights” means all patents, trademarks, trade names, trade
dress, domain names, service marks and copyrights, and applications for any of
the foregoing, and other intellectual property, in all forms and languages,
whether owned or used by, or licensed to, the Seller and used in or related to
the Business.

“Interim Balance Sheet” has the meaning set forth in Section 2.7 hereof.

“Interim Financial Statements” has the meaning set forth in Section 2.7 hereof.

“Knowledge” with respect to a party means such information as any of its
officers or key employees actually knew or should with the exercise of due
diligence have known.

“Law” means any federal, state, local or foreign constitution, statute, law,
ordinance, regulation, rule, code, injunction, judgment, order, decree or other
requirement, restriction or rule of law.

“Liability Claim” has the meaning set forth in Section 8.2(c) hereof.

“Material Adverse Effect” means any circumstance, change in, or effect on the
Seller that has a material adverse effect on the business, results of
operations, condition (financial or otherwise), or prospects of the Seller taken
as a whole.

“Material Contracts” means the written agreements, contracts, policies, plans,
mortgages, understandings, arrangements or commitments to which the Seller is a
party or by which any of the Purchased Assets are bound as described below:
(i) any agreement or contract providing for payments by the Seller to any Person
in excess of $10,000 per year or $50,000 in the aggregate over the five-year
period commencing on the date hereof; (ii) any employment agreement or
consulting agreement or similar contract; (iii) any retention or severance
agreement or contract; (iv) any distribution agreement or contract associated
with the Business; (v) any lease of Equipment or Real Property or license with
respect to Intellectual Property Rights (other than licenses granted in from
another Person providing for payments to another Person in excess of $10,000 in
any year; (vi) any joint venture, partnership or similar agreement or contract
of the Seller; (vii) any agreement or contract under which the Seller has
borrowed or loaned any money in excess of $10,000 or issued or received any
note, bond, indenture or other evidence of indebtedness in excess of $10,000 or
directly or indirectly guaranteed indebtedness, liabilities or obligations of
others in an amount in excess of $10,000; (viii) any covenant not to compete or
contract or agreement, understanding, arrangement or any restriction whatsoever
limiting in any respect the ability of either of the Seller to compete in any
line of business or with any Person or in any area; (ix) any agreement or
contract with Acushnet Company; and (x) any of the contracts, agreements or
arrangements, listed on Schedule 2.15.

 

46



--------------------------------------------------------------------------------

“Net Assets” means the total assets of the Seller to be transferred and sold to
Buyer at the Closing as set forth in the Closing Date Balance Sheet, less:
(a) all Liabilities assumed by the Buyer and (b) the amount of any reserves in
accordance with GAAP required to be established in the reasonable judgment of
Buyer.

“Notice of Claim” has the meaning set forth in Section 8.6 hereof.

“Permits” has the meaning set forth in Section 2.18(a) hereof.

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended.

“Pre-Closing Tax Periods” has the meaning set forth in Section 7.1(a) hereof.

“Premises” has the meaning set forth in Section 1.2(a).

“Promissory Note A” means that certain unsecured promissory note, in the form of
Exhibit A attached hereto, in the principal amount of $750,000 to be executed
and delivered by the Buyer and ForeFront Holdings on the Closing Date.

“Promissory Note B” means that certain unsecured promissory note, in the form of
Exhibit B attached hereto, in the principal amount of $1,000,000 to be executed
and delivered by the Buyer and ForeFront Holdings on the Closing Date.

“Promissory Note C” means that certain unsecured promissory note, in the form of
Exhibit C attached hereto, in the principal amount of $475,000 to be executed
and delivered by the Buyer and ForeFront Holdings on the Closing Date.

“Property Taxes” has the meaning set forth in Section 7.1(c)(i) hereof.

“Purchased Assets” has the meaning set forth in Section 1.1 hereof.

“Purchase Price” has the meaning set forth in Section 1.6 hereof.

“Real Property” means the real property and related mineral rights owned by, and
all easements, rights-of-way and other possessory interests in real estate of
the Seller, together with all buildings and other structures, facilities or
improvements currently or hereafter located thereon, all fixtures, systems,
equipment and items of personal property of the Seller attached or appurtenant
thereto, and all easements, licenses, rights and appurtenances relating to the
foregoing.

“Reimbursements” has the meaning set forth in Section 8.5 hereof.

 

47



--------------------------------------------------------------------------------

“Release” means disposing, discharging, injecting, spilling, leaking, leaching,
dumping, emitting, escaping, emptying, seeping, placing and the like into or
upon any land or water or air or otherwise entering into the environment.

“Required Consents” means any consents, approvals, orders, authorizations,
registrations, declarations and filings required under or in relation to
(a) state securities or “blue sky” laws, (b) the Securities Act of 1933, as
amended, and (c) antitrust or other competition Laws of other jurisdictions.

“Sale” has the meaning set forth in the recitals hereto.

“SEC” means the Securities and Exchange Commission.

“Seller” has the meaning set forth in the introductory paragraph to this
Agreement.

“Seller Responsible Parties” has the meaning set forth in the introductory
paragraph of this Agreement.

“Straddle Period” has the meaning set forth in Section 7.1(a) hereof.

“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation is owned by such Person
directly or indirectly through Subsidiaries and (ii) any partnership, limited
partnership, limited liability company, associates, joint venture or other
entity in which such Person directly or indirectly through Subsidiaries has more
than a 50% equity interest.

“Tax” or “Taxes” means any and all taxes, fees, withholdings, levies, duties,
tariffs, imposts, and other charges of any kind (together with any and all
interest, penalties, additions to tax and additional amounts imposed with
respect thereto), fees, surcharges, contributions, or other payments including
but not limited to administrative or regulatory fees, imposed by any local,
state, federal or foreign government or governmental agency or taxing authority,
including, without limitation, taxes or other charges on or with respect to
income, franchises, windfall or other profits, gross receipts, property, sales,
use, capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation, or net worth, taxes or other charges in the nature of
excise, withholding, ad valorem, stamp, transfer, value added or gains taxes,
license, registration and documentation fees, and customs duties, tariffs and
similar charges.

“Tax Return” means any report, return, document, declaration or other
information or filing required to be supplied to any Tax authority or
jurisdiction (foreign or domestic) with respect to Taxes, including, without
limitation, information returns, any documents with respect to or accompanying
payments of estimated Taxes, or with respect to or accompanying requests for the
extension of time in which to file any such report, return, document,
declaration or other information.

 

48



--------------------------------------------------------------------------------

“Union Employee” means an employee of either of the Seller whose terms and
conditions of employment are governed by the terms of any collective bargaining
agreement.

Article 10. Miscellaneous Provisions.

10.1 Expenses. Except as otherwise specifically provided in this Agreement, all
out-of-pocket costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses, whether or not the Closing
shall have occurred.

10.2 Notices. Any notice, demand, claim, notice of claim, request or
communication required or permitted to be given under the provisions of this
Agreement shall be in writing and shall be deemed to have been duly given
(i) upon delivery if delivered in person, (ii) on the date of mailing if mailed
by registered or certified mail, postage prepaid and return receipt requested,
(iii) on the date of delivery to a national overnight courier service, or
(iv) upon transmission by facsimile (if such transmission is confirmed by the
addressee) if delivered through such services to the following addresses, or to
such other address as any party may request by notifying in writing all of the
other parties to this Agreement in accordance with this Section.

If to the Seller Responsible Parties:

    Burton Golf, Inc.

    654 Anchors Street

    Fort Walton Beach, Florida 32548

    Attention: Donald Ochsenreiter

    Telephone: (850) 244-8651

    Facsimile: (850) 664-0030

With a copy to:

    Clark Partington Hart Larry Bond & Stackhouse

    125 W. Romana Street, Suite 800

    P.O. Box 13010 (32591-3010)

    Pensacola, Florida 32502-5856

    Attention: Robert D. Hart, Jr., Esquire

    Telephone: (850) 434-9200

    Facsimile: (850) 432-7340

If to the Buyer:

    ForeFront Burton , Inc.

    835 Bill Jones Industrial Drive

    Springfield, Tennessee

    Attention: Michael S. Hedge

    Telephone: (615) 384-1230

    Facsimile: (615) 384-1290

 

49



--------------------------------------------------------------------------------

With a copy to:

    Adorno & Yoss LLP

    2525 Ponce de Leon Boulevard

    Suite 400

    Miami, Florida 33134-6012

    Attention: Carlos A. Mas, Esq.

    Telephone: (305) 460-1000

    Facsimile: (305) 503-8901

Any such notice shall be deemed to have been received on the date of personal
delivery, the date set forth on the Postal Service return receipt, or the date
of delivery shown on the records of the overnight courier, as applicable.

10.3 Benefit and Assignment. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. There shall be no assignment of any interest under this Agreement by
any party except that the Buyer may assign its rights hereunder to (a) any
wholly owned subsidiary of the Buyer; provided, however, that no such assignment
shall relieve the assignor of its obligations under this Agreement; and (b) its
senior secured lender as additional collateral for the Buyer’s obligations under
its lending agreements with such lender. Nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

10.4 Waiver. Any party to this Agreement may (a) extend the time for the
performance of any of the obligations or other acts of any other party,
(b) waive any inaccuracies in the representations and warranties of any other
party contained herein or in any document delivered by any other party pursuant
hereto or (c) waive compliance with any of the agreements or conditions of any
other party contained herein. Any such extension or waiver shall be valid only
if set forth in an instrument in writing signed by the party to be bound
thereby. Any waiver of any term or condition shall not be construed as a waiver
of any subsequent breach or a subsequent waiver of the same term or condition,
or a waiver of any other term or condition, of this Agreement. The failure of
any party to assert any of its rights hereunder shall not constitute a waiver of
any such rights.

10.5 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this

 

50



--------------------------------------------------------------------------------

Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

10.6 Amendment. This Agreement may not be amended or modified except (a) by an
instrument in writing signed by, or on behalf of, the Seller Responsible Parties
and the Buyer or (b) by a waiver in accordance with Section 10.4 hereof.

10.7 Effect and Construction of this Agreement. This Agreement embodies the
entire agreement and understanding of the parties with respect to the subject
matter hereof and supersedes any and all prior agreements, arrangements and
understandings, whether written or oral, relating to matters provided for
herein. The language used in this Agreement shall be deemed to be the language
chosen by the parties hereto to express their mutual agreement, and this
Agreement shall not be deemed to have been prepared by any single party hereto.

10.8 Headings. The headings of the sections and subsections of this Agreement
are inserted as a matter of convenience and for reference purposes only and in
no respect define, limit or describe the scope of this Agreement or the intent
of any section or subsection.

10.9 Counterparts. This Agreement may be executed in one or more counterparts
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

10.10 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, applicable to contracts
executed in and to be performed entirely within that State.

10.11 Entire Agreement. This Agreement, along with the Disclosure Schedules,
Exhibits and all other agreements, instruments or documents to be delivered in
connection with this Agreement, constitutes the entire agreement between the
parties hereto and supersedes all prior agreements, understandings, negotiations
and discussions, both written and oral, between the parties hereto with respect
to the subject matter hereof.

10.12 Specific Performance. Each of the Seller Responsible Parties acknowledge
and agree that in the event of any breach of this Agreement, the Buyer would be
irreparably and immediately harmed and could not be made whole by monetary
damages. It is accordingly agreed that the parties hereto (i) waive, in any
action for specific performance, the defense of adequacy of a remedy at law and
(ii) shall be entitled, in addition to any other remedy to which they may be
entitled at law or in equity, to compel specific performance of this Agreement
in any action instituted in any state or federal court sitting in Miami-Dade
County, Florida.

10.13 Remedies Cumulative. No remedy made available by any of the provisions of
this Agreement is intended to be exclusive of any other remedy, and each and
every remedy is cumulative and is in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity.

 

51



--------------------------------------------------------------------------------

[Signatures Begin on Following Page]

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

BUYER: Forefront Burton, Inc. By:  

/s/ Michael S. Hedge

  Michael S. Hedge   President SELLER RESPONSIBLE PARTIES: Burton Golf, Inc. By:
 

/s/ Donald Ochsenreiter

Name:   Donald Ochsenreiter Title:   President & CEO  

/s/ Donald Ochsenreiter

  Donald Ochsenreiter  

/s/ Terry Andre

  Terry Andre

 

53



--------------------------------------------------------------------------------

JOINDER AND ACCEPTANCE

The undersigned covenants that it shall be bound by the terms and conditions
contained in Article 3, Section 4.10 and Article 8 of this Agreement.

The undersigned has executed this Joinder and Acceptance as of the date first
above written.

 

ForeFront Holdings, Inc. By:  

/s/ Michael S. Hedge

  Michael S. Hedge   Chief Executive Officer

 

54